Exhibit 10.1
[comerica.jpg]
 
 


LOAN AGREEMENT
 
BY AND BETWEEN
 
COMERICA BANK
 
AND
 
STRATUS PROPERTIES INC.,
 
STRATUS PROPERTIES OPERATING CO., L.P.
 
CIRCLE C LAND, L.P.
 
AUSTIN 290 PROPERTIES, INC.
 
CALERA COURT, L.P.
 
Dated September 30, 2005
 


 


--------------------------------------------------------------------------------




LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”) is made and delivered effective as of the
30th day of September, 2005, by and between STRATUS PROPERTIES INC., a Delaware
corporation (“Stratus”), STRATUS PROPERTIES OPERATING CO., L.P., a Delaware
limited partnership (“SPOC”), CIRCLE C LAND, L.P., a Texas limited partnership
(“Circle C”), and AUSTIN 290 PROPERTIES, INC., a Texas corporation (“Austin”)
(Stratus, SPOC, Circle C and Austin are sometimes referred to in this Agreement
severally as “Borrower” and jointly as “Borrowers”), CALERA COURT, L.P., a Texas
limited partnership and COMERICA BANK (“Bank”).
 
RECITALS
 
A. Borrowers desire to obtain certain credit facilities from the Bank, and the
Bank is willing to provide such credit facilities to and in favor of Borrowers.
 
B. Such credit facilities are subject to the terms and conditions set forth
herein and in every other Loan Document.
 
C. This Agreement is entered into for purposes of renewing, extending and
modifying the credit facilities and extensions of credit made pursuant to that
certain Loan Agreement dated effective as of December 16, 1999 entered into by
the Bank and Borrowers, as the same has heretofore been amended, restated and
modified from time to time (the "Original Credit Agreement") and amending and
restating the Original Credit Agreement in its entirety.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Borrowers and Bank agree as follows:
 

SECTION 1.  
DEFINITIONS

 
1.1  Defined Terms. The terms as used in this Agreement shall have the meanings
assigned to such terms in the Defined Terms Addendum.
 
1.2  Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be determined and construed in accordance with GAAP.
 
1.3  Singular and Plural. Where the context herein requires, the singular number
shall be deemed to include the plural, the masculine gender shall include the
feminine and neuter genders, and vice versa.
 

SECTION 2.  
TERMS, CONDITIONS AND PROCEDURES FOR BORROWING

 
Subject to the terms, conditions and procedures of this Agreement and each other
Loan Document including, but not limited to, the terms, conditions and
procedures set forth in the Defined Terms Addendum and Loan Terms, Conditions
and Procedures Addendum, Bank agrees to make credit available to the Borrowers
on such dates and in such amounts as the Borrowers shall request from time to
time or as may otherwise be agreed to by Borrowers and Bank.
 

SECTION 3.  
REPRESENTATIONS AND WARRANTIES

 
Each Borrower represents and warrants as to itself and, as the context requires,
each Loan Party within its control, and such representations and warranties
shall be deemed to be continuing representations and warranties during the
entire life of this Agreement, and so long as Bank shall have any commitment or
obligation to make any Advances hereunder, and so long as any Indebtedness
remains unpaid and outstanding under any Loan Document, as follows:
 
3.1  Authority. Stratus and Austin are each a corporation. SPOC and Circle C are
each limited partnerships of which Stratus is an indirect or direct owner. Each
of Stratus, Circle C, Austin and SPOC is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and is duly
qualified and authorized to do business in the state where the Land it owns is
located and in each other jurisdiction in which the character of its assets or
the nature of its business makes such qualification necessary.
 
3.2  Due Authorization. Each Loan Party has all requisite power and authority to
execute, deliver and perform its obligations under each Loan Document to which
it is a party or is otherwise bound, all of which have been duly authorized by
all necessary action, and are not in contravention of law or the terms of any
Loan Party’s organizational or other governing documents.
 
3.3  Title to Property. Each Loan Party has good title to all property and
assets purported to be owned by it, including those assets identified on the
Financial Statements most recently delivered by Borrowers to Bank, subject to
the Permitted Encumbrances.
 
3.4  Encumbrances. There are no Liens on, and no financing statements on file
with respect to, any of the property or assets of any Loan Party, except for
Permitted Encumbrances and any Liens or financing statements in favor of Bank.
 
3.5  Subsidiaries. As of the date hereof, none of the Borrowers has any
Subsidiaries, except as set forth in Schedule 3.5, which Schedule sets forth the
percentage of ownership of such Borrower in each such Subsidiary as of the date
of this Agreement.
 
3.6  Taxes. Each Loan Party (i) has filed, on or before their respective
delinquency dates, all federal, state, local and foreign tax returns that are
required to be filed, or has obtained extensions for filing such tax returns,
(ii) is not delinquent in filing such returns in accordance with such
extensions, and (iii) has paid all taxes which have become due pursuant to those
returns or pursuant to any assessments received by any such party, as the case
may be, to the extent such taxes have become due, except to the extent such tax
payments are being actively and diligently contested in good faith by
appropriate proceedings, and, if requested by Bank, have been bonded or reserved
in an amount and manner satisfactory to Bank. Further, no Loan Party knows of
any additional assessments in respect of any such taxes and related liabilities.
 
3.7  No-Defaults. There exists no default (or event which, with the giving of
notice or passage of time, or both, would result in a default) under the
provisions of any instrument or agreement evidencing, governing, securing or
otherwise relating to any Debt of any Loan Party or pertaining to any of the
Permitted Encumbrances (other than Contested Items) except to the extent that
any such failure has been waived or that such failure to comply would not have a
Material Adverse Effect.
 
3.8  Enforceability of Agreement and Loan Documents. Each Loan Document has been
duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party that is a party thereto, and constitutes
the valid and binding obligations of each such Loan Party, enforceable in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally at the time in effect.
 
3.9  Non-contravention. The execution, delivery and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party or otherwise
bound, are not in contravention of the terms of any indenture, agreement or
undertaking to which any such Loan Party is a party or by which it is bound,
except to the extent that such terms have been waived or that failure to comply
with any such terms would not have a Material Adverse Effect.
 
3.10  Actions, Suits, Litigation or Proceedings. Except as shown on Schedule
3.10, there is no Material Litigation, and, to the best knowledge of each
Borrower, no Loan Party is under investigation by, or is operating under any
restrictions imposed by, any Governmental Authority.
 
3.11  Compliance with Laws. To the best knowledge of each Borrower, each Loan
Party has complied with all applicable Governmental Requirements, including,
without limitation, Environmental Laws, to the extent that failure to so comply
could have a Material Adverse Effect.
 
3.12  Consents, Approvals and Filings, Etc. Except as have been previously
obtained or as otherwise expressly provided in this Agreement, no authorization,
consent, approval license, qualification or formal exemption from, nor any
filing, declaration or registration with, any Governmental Authority and no
material authorization, consent or approval from any other Person, is required
in connection with the execution, delivery and performance by each Loan Party of
any Loan Document to which it is a party. All such authorizations, consents,
approvals, licenses, qualifications, exemptions, filings, declarations and
registrations which have previously been obtained or made, as the case may be,
are in full force and effect and are not the subject of any attack, or to the
best knowledge of each Borrower, any threatened attack, in any material respect,
by appeal, direct proceeding or otherwise.
 
3.13  Contracts, Agreements and Leases. To each Borrower’s best knowledge and
after due inquiry, no Loan Party is in default (beyond any applicable period of
grace or cure) in complying with any provision of any material contract,
agreement, indenture, lease or instrument to which it is a party or by which it
or any of its properties or assets are bound, where such default would have a
Material Adverse Effect. To each Borrower’s knowledge, each such material
contract, commitment, undertaking, agreement, indenture and instrument is in
full force and effect and is valid and legally binding.
 
3.14  ERISA. Except as shown on Schedule 3.14, no Loan Party maintains or
contributes to any employee benefit plan subject to Title IV of ERISA.
Furthermore, no Loan Party has incurred any accumulated funding deficiency
within the meaning of ERISA or incurred any liability to the PBGC in connection
with any employee benefit plan established or maintained by such Loan Party, and
no reportable event or prohibited transaction, as defined in ERISA, has occurred
with respect to such plans.
 
3.15  No Investment Company. No Loan Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, nor is any Loan Party
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
3.16  No Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock, and none of the
proceeds of the Loan will be used, directly or indirectly, to purchase or carry
any margin stock or made available by any Loan Party in any manner to any other
Person to enable or assist such Person in purchasing or carrying margin stock,
or otherwise used or made available for any other purpose which might violate
the provisions of Regulations G, T, U, or X of the Board of Governors of the
Federal Reserve System.
 
3.17  Environmental Representations.
 
(a)  No Loan Party has received any notice of any violation of any Environmental
Law(s); and no Loan Party is a party to any litigation or administrative
proceeding, nor, so far as is known by any Borrower, is any litigation or
administrative proceeding threatened against any Loan Party which, in any event,
(i) asserts or alleges that any Loan Party violated any Environmental Law(s),
(ii) asserts or alleges that any Loan Party is required to clean up, remove or
take any other remedial or response action due to the disposal, depositing,
discharge, leaking or other release of any Hazardous Materials, or (iii) asserts
or alleges that any Loan Party is required to pay all or a portion of any past,
present or future clean-up, removal or other remedial or response action which
arises out of or is related to the disposal, depositing, discharge, leaking or
other release of any Hazardous Materials by any Loan Party, and which in each
case of (i)-(iii), either singularly or in the aggregate, could have a Material
Adverse Effect.
 
(b)  To Borrowers’ knowledge, there are no conditions existing currently which
could subject any Loan Party to damages, penalties, injunctive relief or
clean-up costs under any applicable Environmental Law(s), or which require, or
are likely to require, clean-up, removal, remedial action or other response
pursuant to any applicable Environmental Law(s) by any Loan Party, and which, in
any event, either singularly or in aggregate, could have a Material Adverse
Effect.
 
(c)  No Loan Party is subject to any judgment, decree, order or citation related
to or arising out of any applicable Environmental Law(s), which, either
singularly or in the aggregate, could have a Material Adverse Effect; and, to
Borrowers’ knowledge, no Loan Party has been named or listed as a potentially
responsible party by any Governmental Authority in any matter arising under any
applicable Environmental Law(s), except as disclosed in Schedule 3.16, and, in
the event that any such matters are disclosed in said Schedule 3.16 they will
not, either singularly or in the aggregate, have a Material Adverse Effect.
 
(d)  Each Loan Party has all permits, licenses and approvals required under
applicable Environmental Laws, where the failure to so obtain or maintain any
such permits, licenses or approvals could have a Material Adverse Effect.
 
3.18  Accuracy of Information. The Financial Statements previously furnished to
Bank have been prepared in accordance with GAAP and fairly present the financial
condition of Borrower and, as applicable, the consolidated financial condition
of Borrower and such other Person(s) as such Financial Statements purport to
present, and the results of their respective operations as of the dates and for
the periods covered thereby; and since the date(s) of said Financial Statements,
there has been no material adverse change in the financial condition of Borrower
or any other Person covered by such Financial Statements. No Loan Party, nor any
such other Person has any material contingent obligations, liabilities for
taxes, long-term leases or long-term commitments not disclosed by, or reserved
against in, such Financial Statements. Each Loan Party is solvent, able to pay
its respective debts as they mature, has capital sufficient to carry on its
business and has assets the fair market value of which exceed its liabilities,
and no Loan Party will be rendered insolvent, under-capitalized or unable to pay
debts generally as they become due by the execution or performance of any Loan
Document to which it is a party or by which it is otherwise bound.
 
3.19  Equity Ownership. Stratus’ entire issued and outstanding capital stock
consists of 7,205,690 shares of common stock, $.01 par value; and the names of
all Persons who own beneficially five percent (5%) or more of such shares,
together with the amount of such ownership, are set forth in Schedule 3.19, Part
1 attached hereto. All of the partnership interests in Circle C are owned
beneficially and of record by the Persons and in the amounts/percentages set
forth in Schedule 3.19, Part 2 attached hereto. Austin’s entire issued and
outstanding capital stock consists of 1,000 shares of common stock, $1.00 par
value; and the names of all Persons who own beneficially five percent (5%) or
more of such shares, together with the amount of such ownership, are set forth
in Schedule 3.19, Part 4 attached hereto. All of the partnership interests in
SPOC are owned beneficially and of record by the Persons and in the
amounts/percentages set forth in Schedule 3.19, Part 3. To the extent that any
such partner is a corporation (other than Stratus or Austin), limited liability
company or partnership (other than Circle C), similar information with respect
to the beneficial and record owners of all equity ownership interests in each
such entity is set forth in Schedule 3.19, Part 3. There are no outstanding
options, warrants or rights to purchase, nor any agreement for the subscription,
purchase or acquisition of, any equity ownership interests of any Loan Party,
except described in Schedule 3.19, Part 5.
 
3.20  Business Loan. The Loan is a business loan transaction in the stated
amount solely for the purpose of carrying on the businesses of Borrowers and
none of the proceeds of the Loan will be used for the personal, family,
household or agricultural purposes of any Borrower.
 
3.21  Relationship. The relationship between each Borrower and Bank is solely
that of borrower and lender, and Bank has no fiduciary or other special
relationship with any Borrower or any other Loan Party, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between any Borrower or any other Loan Party and Bank to be other than that of
borrower and lender.
 
3.22  Experience. The principals of each Borrower are knowledgeable businessmen
with experience in real estate transactions and real estate financing. In all of
their transactions with Bank, each Borrower and its principals have been
represented by (or have had the opportunity to be represented by) legal counsel
independent of Bank and independent of counsel for Bank.
 
3.23  Compliance with Laws. The Land and any Improvements thereon comply, in all
material respects, with all applicable Governmental Requirements and restrictive
covenants, including, without limitation, zoning laws, building codes, handicap
or disability legislation, and all rules, regulations and orders relating
thereto, and all Environmental Laws, and the use to which a Borrower is using or
intends to use its Land and Improvements complies with all Governmental
Regulations in all material respects, specifically including, but not limited
to, any and all land use and development entitlements and Municipal Utility
District requirements for the Primary Collateral and the Other Collateral, and
that Borrower has taken all action necessary to preserve and maintain the land
use and development entitlements, and has taken no action which would cause a
loss of any such entitlements.
 
3.24  Access. Access by vehicles to the Land exists over paved roadways that
have been completed, dedicated to the public use and accepted by the appropriate
Governmental Authority.
 
3.25  Statements. No certificate, statement, report or other information
delivered heretofore, concurrently herewith or hereafter by any Loan Party to
Bank in connection herewith, or in connection with any transaction contemplated
hereby, contains or will contain any untrue statement of a material fact or
fails to state any material fact necessary to keep the statements contained
therein from being materially misleading, and same were true, complete and
accurate as of the date hereof in all material respects.
 
3.26  Disclaimer of Permanent Financing. Each Borrower acknowledges and agrees
that Bank has not made any commitments, either express or implied, to extend the
terms of the Loan past its stated maturity date or to provide Borrowers with any
permanent financing, except to the extent, if any, that the same is expressly
stated in this Agreement and the other Loan Documents.
 
3.27  Not a Broker Or Dealer. No Loan Party is a “broker” or a “dealer” within
the meaning of the Securities Exchange Act of 1934, as amended from time to
time, and any rules or regulations promulgated thereunder.
 

SECTION 4.  
AFFIRMATIVE COVENANTS

 
Each Borrower covenants and agrees that, so long as Bank is committed to make
any Advance or issue any Letter of Credit under this Agreement, and until all
instruments and agreements evidencing any Loan which is payable on demand or
which conditions Advances upon the Bank’s discretion are fully discharged and
terminated, and thereafter, so long as any Indebtedness remains outstanding, it
will, and, as applicable, it will cause each Loan Party within its control or
under common control to:
 
4.1  Preservation of Existence, Etc. Preserve and maintain its existence and
preserve and maintain such of its rights, licenses, and privileges as are
material to the business and operations conducted by it; qualify and remain
qualified to do business in each jurisdiction in which the Land it owns is
located and where such qualification is material to its business and operations
or ownership of its properties; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; at all times maintain, preserve and protect all of its franchises
and trade names and preserve all the remainder of its property and keep the same
in good repair, working order and condition; and from time to time make, or
cause to be made such repairs or betterments as Borrower is obligated to make
under any Governmental Requirements.
 
4.2  Keeping of Books. Keep proper books of record and account in which full and
correct entries shall be made of all of its financial transactions and its
assets and businesses so as to permit the presentation of financial statements
(including, without limitation, those Financial Statements to be delivered to
Bank pursuant to Section 4.3 hereof) prepared in accordance with GAAP; and
permit Bank, or its representatives, at reasonable times and intervals after
forty-eight (48) hours prior notice, at Borrowers’ cost and expense, to visit
any office of any Loan Party, discuss its financial matters with its officers,
employees, and independent certified public accountants, and by this provision,
each Borrower authorizes such officers, employees and accountants to discuss the
finances and affairs of any Loan Party and to examine any of its books and other
corporate records; provided, however, if no Event of Default exists, such visit
will not occur more often than four (4) times in any calendar year.
 
4.3  Reporting Requirements. Stratus shall furnish to Bank, or cause to be
furnished to Bank, the following:
 
(a)  As soon as possible, and in any event within five (5) calendar days after
becoming aware of the occurrence or existence of each Default or Event of
Default hereunder or of any Material Adverse Effect, a written statement of the
chief financial officer or other appropriate authorized representative of
Stratus, setting forth details of such Default, Event of Default or Material
Adverse Effect, and the action which Stratus has taken, or has caused to be
taken, or proposes to take, or to cause to be taken, with respect thereto.
 
(b)  As soon as available, and in any event within ninety (90) days after and as
of the end of each fiscal year of Stratus, audited consolidated Financial
Statements of Stratus, including a balance sheet, income statement, statement of
profit and loss, statement of changes in shareholders equity, statement of cash
flows and contingent obligations, for and as of such fiscal year then ending,
with comparative numbers for the preceding fiscal year, in each case, prepared
by Stratus or such other Person, as applicable, and completed in such detail as
Bank shall require, and certified by the chief financial officer or other
appropriate authorized representative of Stratus or of such other Person, as
applicable, as to consistency with prior financial reports and accounting
periods, accuracy and fairness of presentation. Such audited Financial
Statements shall be prepared in accordance with GAAP by independent certified
public accountants of recognized standing selected by Borrower and approved by
Bank and shall contain unqualified opinions as to the fairness of the statements
therein contained.
 
(c)  As soon as available, and in any event not later than sixty (60) days after
the start of each fiscal year of Stratus, the business plan of Stratus for such
forthcoming fiscal year.
 
(d)  As soon as available, and in any event within forty (40) days after and as
of the end of each calendar quarter, including the last such reporting period of
each calendar year, consolidated Financial Statements of Stratus and, to the
extent not covered in the Stratus Financial Statements, from such of the other
Loan Parties as may be required by the Bank, Consolidated, as applicable, for
and as of such reporting period, including a balance sheet, income statement,
statement of profit and loss, surplus reconciliation statement and statement of
cash flows and contingency for and as of such reporting period then ending and
for and as of that portion of the calendar year then ending, with comparative
numbers for the same period of the preceding calendar year, in each case,
certified by the chief financial officer or other appropriate authorized
representative of Stratus and, as applicable, each other Loan Party as to
consistency with prior financial reports and accounting periods, accuracy and
fairness of presentation.
 
(e)  As soon as available, and in any event within forty (40) days after and as
of the end of each calendar month, a statement of Stratus’ sales as of such
reporting period then ending and for and as of that portion of the calendar year
then ending, with comparative numbers for the same period of the preceding
calendar year, in each case, certified by the chief financial officer of Stratus
as to consistency with prior reports and accounting periods, accuracy and
fairness of presentation ended and the year-to-date.
 
(f)  As soon as available, and in any event within forty (40) days after and as
of the end of each calendar quarter, a statement of the status of MUD
Reimbursables and the MUD Reimbursables Value, Credit Banks and Credit Bank
Value, and Material Litigation as of such reporting period then ending certified
by the chief financial officer of Stratus as to accuracy and completeness.
 
(g)  Promptly upon receipt thereof, copies of all management letters and other
substantive reports submitted to any Loan Party by independent certified public
accountants in connection with any annual audit of any such party.
 
(h)  Promptly after filing the same, a copy of Stratus’ annual federal income
tax return.
 
(i)  Simultaneously with the Financial Statements to be delivered to Bank
pursuant to Sections (b) and (d) above, a Compliance Certificate dated as of the
end of such quarter or year, as the case may be.
 
(j)  Promptly, and in form and detail reasonably satisfactory to Bank, such
other information as Bank may reasonably request from time to time.
 
4.4  Intentionally Omitted.
 
4.5  Further Assurances: Financing Statements. Furnish Bank, at Borrowers’
expense, upon Bank’s request and in form reasonably satisfactory to Bank, and
execute and deliver or cause to be executed and delivered, such additional
pledges, assignments, mortgages, lien instruments or other security instruments,
consents, acknowledgments, subordinations and financing statements covering any
or all of the Mortgaged Property pledged, assigned, mortgaged or encumbered
pursuant to any Loan Document, of every nature and description, whether now
owned or hereafter acquired by the Person providing such Mortgaged Property,
together with such other documents or instruments as Bank may require to
effectuate more fully the express purposes of any Loan Document.
 
4.6  Compliance with Leases. Comply with all material terms and conditions of
the Leases, if any, and all other lease or rental agreements covering any
premises or property (real or personal) wherein any of the Mortgaged Property is
or may be located, or covering any of the other material personal or real
property now or hereafter owned, leased or otherwise used by any Loan Party in
the conduct of its business, and any Governmental Requirement, except where the
failure to so comply could not cause a Material Adverse Effect.
 
4.7  Indemnification. Indemnify, defend and save Bank harmless from any and all
claims, losses, costs, damages, liabilities, obligations and expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Bank by
reason of any Default or Event of Default, in defending or protecting the Liens
which secure or purport to secure all or any portion of the Indebtedness,
whether existing under any Loan Document or otherwise or the priority thereof,
or in enforcing the obligations of any Borrower or any other Person under or
pursuant to any Loan Document, or in the prosecution or defense of any action or
proceeding concerning any matter growing out of or connected with the Mortgaged
Property or any Loan Document, INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES,
LIABILITIES, OBLIGATIONS, AND EXPENSES RESULTING FROM BANK’S OWN NEGLIGENCE,
EXCEPT AND TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. Without limiting in any manner any of the
foregoing, it is specifically agreed that the obligations of Borrowers under
this section shall extend to any and all claims, losses, costs, damages,
liabilities, obligations and expenses, including, without limitation, reasonable
attorneys’ fees, incurred by Bank by reason that the legal description of any of
the Mortgaged Property in any Loan Document is incorrect in any respect or
because the Liens of any of the Deeds of Trust are other than first and prior
Liens, except to the extent any such Deed of Trust expressly recognizes that it
is not a first and prior Lien.
 
4.8  Governmental and Other Approvals. To the extent necessary to be in
compliance, comply with all Governmental Requirements in a timely matter and
apply for, obtain and/or maintain in effect, as applicable, all authorizations,
consents, approvals, licenses, qualifications, exemptions, filings,
declarations, and registrations (whether with any Governmental Authority,
securities exchange or otherwise) which are necessary in connection with the
execution, delivery and/or performance by any Loan Party of any Loan Document to
which it is a party, specifically including, but not limited to, the
entitlements necessary to develop the Mortgaged Property.
 
4.9  Insurance. Each Borrower shall obtain and maintain or cause to be obtained
and maintained at such Borrower’s sole expense with respect to the portions of
the Mortgaged Property owned by it: (a) all-risk property insurance with respect
to all insurable Mortgaged Property, if any, against loss or damage by fire,
lightening, windstorm, explosion, hail, tornado and such hazards as are
presently included in so-called “all-risk” coverage and against such other
insurable hazards as Bank may reasonably require, in an amount not less than
100% of the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent Borrowers or Bank from
becoming a coinsurer; (b) if and to the extent any insurable Improvements are in
a special flood hazard area, a flood insurance policy in an amount equal to the
lesser of the principal balance of the Indebtedness or the maximum amount
available or the replacement cost of the insurable Mortgaged Property; (c)
commercial general public liability insurance, on an “occurrence” basis, for the
benefit of Borrowers with Bank named as loss payee in respect to the Land and
Improvements; (d) statutory worker’s compensation insurance with respect to any
work on or about the Mortgaged Property; and (e) such other insurance on the
insurable Mortgaged Property as may from time to time be reasonably required by
Bank and against other insurable hazards or casualties which at the time are
commonly insured against in the case of premises similarly situated, due regard
being given to the height, type, construction, location, use and occupancy of
buildings and improvements. All insurance policies shall be issued and
maintained by insurers, in amounts, with deductibles, and in form reasonably
satisfactory to Bank, and shall require not less than fifteen (15) days’ prior
written notice to Bank of any cancellation or material change of coverage. All
insurance policies maintained, or caused to be maintained, by a Borrower with
respect to any of the Mortgaged Property shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried by such Borrower or Bank and that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured. If any insurer which has issued a
policy of title, hazard, liability or other insurance required pursuant to this
Agreement or any other Loan Document becomes insolvent or the subject of any
bankruptcy, receivership or similar proceeding or if Bank, in good faith,
believes that the financial responsibility of such insurer is or becomes
inadequate, the applicable Borrower shall, in each instance, promptly, upon the
request of Bank and at such Borrower’s expense, obtain and deliver to Bank a
certificate of insurance issued by another insurer, which insurer and policy
meet the requirements of this Agreement or such other Loan Document, as the case
may be and shall furnish a copy of the policy upon Bank’s request. Without
limiting the discretion of Bank with respect to required endorsements to
insurance policies, all such policies for loss of or damage to the Mortgaged
Property shall contain a standard mortgage clause (without contribution) naming
Bank as mortgagee with loss proceeds payable to Bank notwithstanding (i) any
act, failure to act or negligence of or violation of any warranty, declaration
or condition contained in any such policy by any named insured; (ii) the
occupation or use of the Mortgaged Property for purposes more hazardous than
permitted by the terms of any such policy; (iii) any foreclosure or other
similar action by Bank under the Loan Documents; or (iv) any change in title to
or ownership of the Mortgaged Property or any portion thereof, such proceeds to
be held for application as provided in the Loan Documents. The originals of each
initial insurance policy (or to the extent permitted by Bank, a copy of the
original policy and a satisfactory certificate of insurance) shall be delivered
to Bank at the time of execution of this Agreement, with no delinquent premium
payments, and each renewal certificate shall be delivered to Bank prior to the
expiration of the policy it renews or replaces with no delinquent premium
payments; provided that all insurance premiums shall be prepaid on an annual
basis. Borrower shall pay all premiums on policies required hereunder as they
become due and payable. If any loss occurs at any time when Borrower has failed
to perform any Borrower’s covenants and agreements in this Paragraph, Bank shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for all Borrowers, to the same extent as if it had been made payable
to Bank. Upon any foreclosure hereof or transfer of title to the Mortgaged
Property in extinguishment of the whole or any part of the Indebtedness, all of
Borrowers’ right, title and interest in and to the insurance policies referred
to in this Paragraph (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies. Bank shall have the
right (but not the obligation) to make proof of loss for, settle and adjust any
claim under, and receive the proceeds of, all insurance for loss of or damage to
the Mortgaged Property, and the expenses incurred by Bank in the adjustment and
collection of insurance proceeds shall be a part of the Indebtedness, shall be
due and payable to Bank on demand and shall bear interest from the date paid by
Bank until reimbursed at the highest rate of interest applicable to any of the
Indebtedness (but not in excess of the highest rate permitted by applicable
law). Bank and Bank’s employees are each irrevocably appointed attorney-in-fact
for Borrowers and are authorized to adjust and compromise each loss without the
consent of Bank, to collect, receive and receipt for all insurance proceeds in
the name of Bank and/or Borrowers, and to endorse Borrowers’ name upon any check
in payment of the loss. Bank shall not be, under any circumstances, liable or
responsible for failure to collect or exercise diligence in the collection of
any of such proceeds or for the obtaining, maintaining or adequacy of any
insurance or for failure to see to the proper application of any amount paid
over to any Borrower.
 
4.10  Compliance with ERlSA. In the event that any Loan Party or any of its
Subsidiaries maintain(s) or establish(es) a Pension Plan subject to ERISA, (a)
comply in all material respects with all requirements imposed by ERISA as
presently in effect or hereafter promulgated, including, but not limited to, the
minimum funding requirements thereof; (b) promptly notify Bank upon the
occurrence of a “reportable event” or “prohibited transaction” within the
meaning of ERlSA, or that the PBGC or any Loan Party has instituted or will
institute proceedings to terminate any Pension Plan, together with a copy of any
proposed notice of such event which may be required to be filed with the PBGC;
and (c) furnish to Bank (or cause the plan administrator to furnish Bank) a copy
of the annual return (including all schedules and attachments) for each Pension
Plan covered by ERlSA, and filed with the Internal Revenue Service by any Loan
Party not later than thirty (30) days after such report has been so filed.
 
4.11  Environmental Covenants.
 
(a)  Comply with all applicable Environmental Laws in all material respects,
including, but not limited to, the demolition of any existing house or other
buildings, in accordance with Texas Department of Health Regulations, and
maintain all permits, licenses and approvals required under applicable
Environmental Laws, where the failure to do so could have a Material Adverse
Effect. Further, Borrower acknowledges that certain petroleum hydrocarbons have
been released from Exxon and Shell Oil pipelines located on or in the vicinity
of the Land, and in the event the subsurface soil affected by such releases on
the Land are to be disturbed, Borrower will take such health and safety measures
as necessary to protect any person coming into contact with such releases, and
all impacted soil resulting from site excavations will be disposed of in
accordance with applicable regulations.
 
(b)  Promptly notify Bank, in writing, as soon as any Borrower becomes aware of
any condition or circumstance which makes any of the environmental
representations or warranties set forth in this Agreement or any other Loan
Document incomplete, incorrect or inaccurate in any material respect as of any
date; and promptly provide to Bank, immediately upon receipt thereof, copies of
any material correspondence, notice, pleading, citation, indictment, complaint,
order, decree, or other document from any source asserting or alleging a
violation of any Environmental Laws by any Loan Party, or of any circumstance or
condition which requires or may require, a financial contribution by any Loan
Party, or a clean-up, removal, remedial action or other response by or on behalf
of any Loan Party, under applicable Environmental Law(s), or which seeks damages
or civil, criminal or punitive penalties from any Loan Party or any violation or
alleged violation of Environmental Law(s).
 
(c)  Borrower hereby agrees to indemnify, defend and hold Bank, and any of
Bank’s past, present and future officers, directors, shareholders, employees,
representatives and consultants, harmless from any and all claims, losses,
damages, suits, penalties, costs, liabilities, obligations and expenses
(including, without limitation, reasonable legal expenses and attorneys’ fees,
whether inside or outside counsel is used) incurred or arising out of any claim,
loss or damage of any property, injuries to or death of any persons,
contamination of or adverse effects on the environment, or other violation of
any applicable Environmental Law(s), in any case, caused by any Loan Party or in
any way related to any property owned or operated by any Loan Party or due to
any acts of any Loan Party or any of its officers, directors, shareholders,
employees, consultants and/or representatives, INCLUDING ANY CLAIMS, LOSSES,
DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS OR EXPENSES,
RESULTING FROM BANK’S OWN NEGLIGENCE; PROVIDED HOWEVER, THAT THE FOREGOING
INDEMNIFICATION SHALL NOT BE APPLICABLE, AND BORROWER SHALL NOT BE LIABLE FOR
ANY SUCH CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES,
OBLIGATIONS OR EXPENSES, TO THE EXTENT (BUT ONLY TO THE EXTENT) THE SAME ARISE
OR RESULT FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BANK OR ANY OF ITS
AGENTS OR EMPLOYEES.
 
4.12  Bank’s Expenses. Pay or reimburse to Bank on demand all costs and expenses
of Bank, including, without limitation, reasonable attorneys’ fees and legal
expenses, incurred in connection with the preparation, execution, delivery,
administration and performance of the Loan Documents, the Mortgaged Property,
and the transactions contemplated by this Agreement including, without
limitation, title insurance and examination charges, survey costs, insurance
premiums, filing and recording fees, attorneys’ fees and expenses, and other
expenses payable to third parties incurred by Bank in connection with the
consummation of the transactions contemplated by this Agreement.
 
4.13  Surveys. Furnish Bank from time to time at the request of Bank but no more
often than once per year, at Borrowers’ expense recertified and updated Surveys
of the Primary Collateral. All Surveys shall be in form and substance reasonably
acceptable to Bank.
 
4.14  Estoppel Certificates. Deliver to Bank, within ten (10) days after request
therefor, estoppel certificates or written statements, duly acknowledged,
stating to Borrowers’ knowledge after diligent inquiry, the amount that has then
been advanced to Borrowers under this Agreement, the amount due on the Note, and
whether any offsets or defenses exist against the Note or any of the other Loan
Documents.
 
4.15  Personalty and Fixtures. Deliver to Bank, on demand, any contracts, bills
of sale, statements, receipted vouchers or agreements under which any Borrower
claims title to any items of personal property incorporated in any Improvements
or subject to the lien of any of the Deeds of Trust or to the security interest
of any of the Security Agreements.
 
4.16  Leases. Deliver to Bank executed copies of all Leases; and all said Leases
will contain a written provision reasonably acceptable to Bank whereby all
rights of the tenant in the Lease and the Mortgaged Property are subordinated to
the liens and security interests granted in the Loan Documents. Furthermore, if
requested by Bank, Borrowers shall cause to be executed and delivered to Bank a
Subordination, Non-Disturbance and Attornment Agreement, in form and substance
reasonably acceptable to Bank, relating to each Lease and fully executed by
Bank, Borrowers and such tenant.
 
4.17  Approval to Lease Required. Borrowers will obtain the prior written
consent of Bank as to the form and substance of each proposed Lease specifically
including, but not limited to, any ground lease transaction, and of each
prospective tenant prior to entering into any such Lease, which approval will
not be unreasonably withheld, conditioned or delayed.
 
4.18  Brokers. Pay all fees, commissions and other compensation payable to all
brokers, if any, involved in this transaction at or prior to the disbursement of
the Initial Advance, except for any brokers expressly contracted with by Bank.
Borrowers hereby agree to indemnify and hold harmless Bank from and against any
loss, damage, expense or claims of brokers (except for brokers expressly
contracted with by Bank) arising by reason of the execution hereof or the
consummation of the transactions contemplated hereby, including but not limited
to, any transactions involving or relating to any Lease.
 
4.19  Appraisals. Supply Bank, at Borrowers’ expense, with new or recertified
Appraisals from time to time upon Bank’s request; provided, (i) such Appraisals
shall be updated at least one time every two (2) years and (ii) so long as no
Default or Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to pay for any such Appraisals more frequently than once
during any calendar year; subject, however, to the updated information regarding
reconciliation of value as may be required by Bank in connection with a Partial
Release, as more fully set forth in Addendum 3. Without limiting the foregoing
in any manner, Borrower may, from time to time and at its cost and expense, and
without affecting Bank's right to require any updated Appraisal pursuant to this
Section 4.19, obtain and deliver to Bank new Appraisals or updates of existing
Appraisals, provided such Appraisals comply with the requirements of this
Agreement, for the purposes of updating the Borrowing Base Limitation.
 
4.20  Financial Covenants. Maintain compliance with the following financial
covenants on a consolidated basis:
 
(a)  Maintain a Tangible Net Worth at all times of not less than $80,000,000.00.
 
(b)  Maintain a minimum Debt-to-Tangible Net Worth Ratio at all times of not
more than 1.5 to 1.
 
The foregoing covenants shall be (i) computed on a consolidated basis, (ii)
tested at the end of each calendar quarter, (iii) and certified to in the
Compliance Certificate required to be delivered to Bank pursuant to Section
4.3(i) above.
 
4.21  FAAM Loan. Stratus previously obtained the FAAM Loan, which is an
unsecured loan from one or more affiliates of First American Asset Management
("FAAM") in a principal amount not to exceed $10,000,000.00. Borrowers hereby
represent and warrant that the following terms, covenants and restrictions have
been satisfied and complied with at all times to date and shall continue to be
satisfied and complied with throughout the term of the FAAM Loan until the Loan
has been repaid in full and all other obligations of Borrowers under the Loan
Documents have been fully satisfied: (i) neither the stated principal amount of
the FAAM Loan, nor the outstanding principal balance of the Holiday Loan, shall
at any time exceed $10,000,000; (ii) the proceeds of the FAAM Loan shall be used
only for general corporate purposes of Stratus, including the use of such
proceeds for the purpose of repurchasing the common stock of Stratus; (iii) the
FAAM Loan is not and shall at no time be secured by any of the real property or
other collateral securing the Loan or otherwise be secured by any Liens in
contravention of any terms or provisions in this Agreement (including, without
limitation, Section 5.5 hereof), or any of the other Loan Documents; (iv) Bank’s
rights to receive, use and apply any and all proceeds and other amounts as set
forth in Sections 2.18 and 2.19 of Addendum 2 and elsewhere in this Agreement
shall continue in full force and effect and shall not be affected in any manner
by the FAAM Loan, and FAAM (and any subsequent holder of the FAAM Loan) shall
have no rights to the receipt of any such proceeds, and Borrowers shall not
utilize any of such proceeds for repayment of or application to any of the
indebtedness evidenced by the FAAM Loan; (v) without the prior written approval
of Bank, no proceeds of the Loan shall be used by Borrowers to repay any
principal or other amounts then outstanding under the FAAM Loan, except that
proceeds of the Loan may be used by Borrowers for the repayment of ordinary
interest then due and payable under the FAAM Loan so long as no Event of Default
or Default exists and is continuing under this Agreement or the other Loan
Documents; and (vi) the promissory note, loan agreement and other loan documents
(if any) executed in connection with the FAAM Loan shall not, without Bank’s
written consent, be amended or modified in any manner that (a) conflicts with
any of the foregoing terms, covenants and restrictions, (b) increases the
principal amount of the FAAM Loan to more than $10,000,000.00, or (c) would
cause a default or an event of default under this Agreement or any of the other
Loan Documents. Borrowers shall promptly provide Bank with a copy of any notice
of default received by Stratus or Borrowers from FAAM (or the then holder of the
FAAM Loan) or delivered by Stratus or Borrowers to FAAM (or the then holder of
the FAAM Loan), in connection with the FAAM Loan. Any failure of Borrowers or
the FAAM Loan to comply with any of the foregoing conditions, covenants and
restrictions set forth in items (i) through (vi) above shall be an Event of
Default under this Agreement and the other Loan Documents. Any default or event
of default under the FAAM Loan which continues beyond any applicable grace or
cure period thereunder shall also constitute an Event of Default under the Loan
Agreement (and the other Loan Documents.
 

SECTION 5.  
NEGATIVE COVENANTS

 
Each Borrower covenants and agrees that, so long as Bank is committed to make
any Advance or issue any Letter of Credit under this Agreement and until all
instruments and agreements evidencing any Loan which is payable on demand or
which conditions Advances upon the Bank’s discretion are fully discharged and
terminated and, thereafter, so long as any Indebtedness remains outstanding, it
will not, and it will not allow any Loan Party within its control to, without
the prior written consent of the Bank:
 
5.1  Capital Structure, Business Objects or Purpose. Purchase, acquire or redeem
any of its equity ownership interests, or enter into any reorganization or
recapitalization or reclassify its equity ownership interests, or make any
material change in its capital structure or general business objects or purpose.
Notwithstanding the foregoing, Borrowers may repurchase up to $10,000,000.00 of
the outstanding common stock of Stratus (which amount is inclusive of common
stock previously repurchased as of the date hereof, which amount is
approximately $3,550,000).
 
5.2  Mergers or Dispositions. Change its name, enter into any merger or
consolidation, whether or not the surviving entity thereunder, or sell, lease,
transfer, relocate or dispose of all, substantially all, or any material part of
its assets (whether in a single transaction or in a series of transactions),
except as expressly permitted under this Agreement or the other Loan Documents.
 
5.3  Guaranties. Guarantee, endorse, or otherwise become secondarily liable for
or upon the obligations or Debt of others (whether directly or indirectly),
except:
 
(a)  guaranties in favor of and satisfactory to Bank;
 
(b)  endorsements for deposit or collection in the ordinary course of business;
and
 
(c)  guaranties of carve-outs of non-recourse liabilities in connection with
permanent financing of projects owned by Subsidiaries of Borrowers
(collectively, the "Guaranties of Non-Recourse Carve-Out Liabilities").
 
5.4  Debt. Become or remain obligated for any Debt, except:
 
(a)  Indebtedness and other Debt from time to time outstanding and owing to
Bank;
 
(b)  other than the FAAM Loan, unsecured trade, utility or non-extraordinary
accounts payable arising in the ordinary course of business and other unsecured
Debt of Borrowers or the Loan Parties on a Consolidated basis at any one time
not to exceed $500,000.00;
 
(c)  except for the Guaranties of Non-Recourse Carve-Out Liabilities and any
guaranties for the benefit of Bank with regard to other loans to Subsidiaries of
Borrowers or any other Loan Party, contingent liabilities of Borrowers on a
Consolidated basis at any one time not to exceed $20,000,000.00;
 
(d)  Debt of a Related Party but only to the extent of the lesser of
seventy-five percent (75%) of the appraised value of the real estate project
owned by such Related Party or eighty percent (80%) of the total costs
associated with the real estate project owned by such Related Party;
 
(e)  Debt subordinated to the prior payment in full of the Indebtedness upon
terms and conditions approved in writing by Bank;
 
(f)  Debt outstanding as of the date hereof that is shown on the Financial
Statements previously delivered to Bank; and
 
(g)  Debt of Loan Party to any other Loan Party.
 
5.5  Encumbrances. Create, incur, assume or suffer to exist any Lien upon, or
create, suffer or permit to exist any Lien upon any of its property or assets,
whether now owned or hereafter acquired, except for Permitted Encumbrances.
 
5.6  Acquisitions. Except as expressly permitted under this Agreement, purchase
or otherwise acquire or become obligated for the purchase of all or
substantially all of the assets or business interests of any Person or any
shares of stock or other ownership interests of any Person or in any other
manner effectuate or attempt to effectuate an expansion of present business by
acquisition.
 
5.7  Dividends. Declare or pay dividends on, or make any other distribution
(whether by reduction of capital or otherwise) in respect of any shares of its
capital stock or other ownership interests, including but not limited to
dividends payable by Stratus or any dividends payable solely in stock except (a)
dividends payable by a Subsidiary of a Borrower to a Borrower or by the
Subsidiary of another Loan Party to such other Loan Party; or (b) the
redemption, repurchase or acquisition of any shares of its capital stock payable
upon an employee’s termination pursuant to its employee stock option,
repurchase, or similar plan; provided, however, that after giving effect to such
redemption, repurchase or acquisition, such Borrower or such other Loan Party,
as applicable, shall be in full compliance with the terms of this Agreement.
 
5.8  Investments. Except as otherwise permitted in Section 2.17 of Addendum 2,
make or allow to remain outstanding any investment (whether such investment
shall be of the character of investment in shares of stock, evidences of
indebtedness or other securities or otherwise) in, or any loans, advances or
extensions of credit to, any Person, other than:
 
(a)  Each Borrower’s current ownership in its respective Subsidiaries and
Related Parties; and
 
(b)  Acquisition of a new Subsidiary in connection with the acquisition of
additional land which otherwise qualifies for a Section 2.17 acquisition as
provided in Section 2.17 of Addendum 2 hereof; and
 
(c)  any investment in direct obligations of the United States of America or any
agency thereof, or in certificates of deposit issued by Bank, maintained
consistent with a Borrower’s or such Subsidiary’s business practices prior to
the date hereof; provided, that no such investment shall mature more than ninety
(90) days after the date when made or the issuance thereof.
 
5.9  Transactions with Affiliates. Enter into any transaction with any of their
stockholders, officers, employees, partners or any of their Affiliates or
Related Parties, except subject to the terms hereof, transactions in the
ordinary course of business and on terms not less favorable than would be usual
and customary in similar transactions between Persons dealing at arm’s length,
or transfer any assets to any Related Party which is not a Borrower hereunder
without Bank’s prior consent.
 
5.10  Defaults on Other Obligations. Fail to perform, observe or comply duly
with any covenant, agreement or other obligation to be performed, observed or
complied with by any Loan Party, subject to any grace or cure periods provided
therein, which failure could have a Material Adverse Effect.
 
5.11  Prepayment of Debt. Use proceeds of the Loan to prepay (or take any
actions which impose an obligation to prepay) any Debt, except the Indebtedness,
taxes, trade debt of Borrowers incurred in the ordinary course of business and
for the other purposes set forth in Section 2.4 of Addendum 2 hereof.
 
5.12  Pension Plans. Except in compliance with this Agreement, enter into,
maintain, or make contribution to, directly or indirectly, any Pension Plan that
is subject to ERISA.
 
5.13  Subordinate Indebtedness. Subordinate any indebtedness due to it from any
Person to indebtedness of other creditors of such Person.
 
5.14  No Further Negative Pledges. Other than the FAAM Loan, enter into or
become subject to any agreement (other than this Agreement or the Loan
Documents) (a) prohibiting the guaranteeing by any Loan Party of any
obligations, (b) prohibiting the creation or assumption of any Lien upon the
properties or assets of any Loan Party, whether now owned or hereafter acquired
or (c) requiring an obligation to become secured (or further secured) if another
obligation is secured or further secured.
 
5.15  No License Restrictions. Permit any restriction in any license or other
agreement that restricts any Borrower or any other Loan Party from granting a
Lien to Bank upon any of any Borrower’s or such other Loan Party’s rights under
such license or agreement.
 
5.16  No Transfers to Related Parties. Transfer or permit any transfer of any
assets of any Borrower to any Related Party for non-project related purposes.
 
5.17  Change in Management. Not permit any change in the management of
Borrowers, unless such change in management is the result of a replacement for
normal attrition, retirement, death or incapacity and within a reasonable period
following such change, Borrowers have provided for the replacement of such
manager to Bank’s reasonable satisfaction; provided, further, Borrowers shall
promptly notify Bank in writing of the occurrence of any change in the
management of any Borrower.
 

SECTION 6.  
EVENTS OF DEFAULT

 
6.1  Events of Default. The occurrence or existence of any one or more of the
following conditions or events shall constitute an “Event of Default” hereunder:
 
(a)  Non-payment of any principal, interest or other sum due under the terms of
this Agreement, the Note, or under any other Loan Document when due in
accordance with the terms hereof or thereof, which non-payment continues for
five (5) days beyond its due date.
 
(b)  Default by any Borrower in the observance or performance of any of the
other conditions, covenants or agreements of Borrowers set forth in this
Agreement or under any other Loan Document, which default continues for thirty
(30) days following the date on which written notice is delivered by Bank to
Borrower with respect to such default or event of default; provided, however,
that such thirty (30) day period will be extended for up to ninety (90) days in
Bank’s sole discretion so long as a Borrower commences to cure such default
during such thirty (30) day period and thereafter diligently prosecutes such
cure to completion.
 
(c)  Any representation or warranty made by any Loan Party in any Loan Document
shall be untrue or incorrect in any material respect; provided that it will not
be an Event of Default hereunder if (i) Borrower believed that any such
representation or warranty was true when made, (ii) such representation or
warranty is susceptible of being cured and made true and correct and (iii)
within thirty (30) days after receipt of written notice Borrower takes whatever
action is required so that such representation or warranty is made true and
correct within such thirty (30) day period.
 
(d)  Any default by any Loan Party, in the payment of any Debt (other than Debt
owing to Bank) in an individual amount of $50,000.00 or greater, or in an
aggregate amount exceeding $100,000.00, or in the material observance or
performance of any conditions, covenants or agreements related or given with
respect thereto and, in each such case, continuation thereof beyond any
applicable grace or cure period.
 
(e)  Any default by Stratus or any Borrower under the FAAM Loan which continues
beyond any applicable grace or cure period.
 
(f)  The rendering of one or more judgments or decrees for the payment of money,
against any Loan Party, and such judgment(s) or decree(s) has not been vacated,
bonded or stayed, by appeal or otherwise, for a period of sixty (60) consecutive
days after the date of final entry.
 
(g)  The failure by any Loan Party, to meet the minimum funding requirements
under ERISA with respect to any Pension Plan established or maintained by it;
the occurrence of any “reportable event”, as defined in ERISA, which could
constitute grounds for termination by the PBGC of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan, and such reportable event is not corrected and
such determination is not revoked within sixty (60) days after notice thereof
has been given to the plan administrator or any Loan Party, as the case may be;
or the institution of any proceedings by the PBGC to terminate any such Pension
Plan or to appoint a trustee by the appropriate United States District Court to
administer any such Pension Plan.
 
(h)  If any Loan Party, becomes insolvent or generally fails to pay, or admits
in writing its inability to pay, its debts as they mature, or applies for,
consents to, or acquiesces in the appointment of a trustee, receiver,
liquidator, conservator or other custodian for any Loan Party, or a substantial
part of its property, or makes a general assignment for the benefit of
creditors; or in the absence of such application, consent or acquiescence, a
trustee, receiver, liquidator, conservator or other custodian is appointed for
any Loan Party, or for a substantial part of its property, and the same is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other proceedings under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is instituted by or against any Loan
Party, and, if instituted against any Loan Party, the same is consented to or
acquiesced in by any such Loan Party or otherwise is not dismissed for sixty
(60) days; or any warrant of attachment is issued against any substantial part
of the property of any Loan Party, which is not released within thirty (30) days
of service thereof.
 
(i)  If any Loan Document shall be terminated, revoked, or otherwise rendered
void or unenforceable, in any case, without Bank’s prior written consent and
Borrower fails to re-execute same within five (5) days of written notice
requesting same.
 
(j)  Any Borrower shall dissolve, terminate or liquidate, or merge with or be
consolidated into any other entity without Bank’s prior written consent.
 
(k)  Without the Bank’s prior written consent, any Borrower creates, places, or
permits to be created or placed, or through any act or failure to act,
acquiesces in the placing of, or allows to remain, any Lien with respect to the
Mortgaged Property, or any portion thereof, other than the Permitted
Encumbrances and, in the case of non-consensual Liens, such Borrower fails to
cure same or bond around such lien in accordance with applicable Governmental
Requirements and otherwise in a manner acceptable to Bank within forty-five (45)
days from the date incurred.
 
(l)  Except as otherwise expressly permitted under the Loan Documents, any
Borrower sells, conveys, transfers or assigns all or any portion of the
Mortgaged Property other than to a Loan Party and the Mortgaged Property remains
subject to the Lien in favor of the Bank.
 
(m)  There is a transfer, sale, assignment or conveyance of any beneficial
interest in any Borrower or any entity that directly or indirectly holds a
beneficial interest in any Borrower, except for Permitted Dispositions.
 
(n)  Any Borrower abandons all or any portion of the Mortgaged Property.
 
(o)  The construction of a Calera Court House is, at any time, (i) discontinued
for a period of twenty (20) or more consecutive days after commencement of
construction thereof, or (ii) not completed within 30 days after the Completion
Date applicable to such Calera Court House, or the Calera Court House Borrower
is unable to satisfy any condition precedent to its right to receive Advances,
after Acceptance, for the construction of a Calera Court House for a period in
excess of thirty (30) days after Bank's refusal to make any further Advances.
Notwithstanding the foregoing, so long as no other Event of Default exists and
is continuing, no Event of Default under this subsection shall exist due to the
Calera Court Borrower's failure to commence, continue or complete construction
of a Calera Court House or satisfy any condition to Calera Court Borrower's
right to receive Advances hereunder within the time periods provided for in this
Agreement to the extent, and only to the extent, the failure to do so is due to
an act of force majeure if (i) the Calera Court Borrower has given Bank written
notice of the act of force majeure within fifteen (15) days after the event
occurs and (ii) the Calera Court Borrower continues to use its commercially
reasonable best efforts to recommence its performance whenever and to whatever
extent possible without delay, including through the use of alternate sources,
work around plans or other means. In no event, however, shall any one or more
acts of force majeure (i) extend the Completion Date for a Calera Court House by
more than a total of ninety (90) days or (ii) extend the Maturity Date or any
date on which payment of any of the Indebtedness is due.
 
(p)  Bank deems itself insecure, believing in good faith that the prospect of
payment or performance of any of the Indebtedness is impaired.
 
6.2  Remedies Upon Event of Default. Upon the occurrence and at any time during
the existence or continuance of any Event of Default, but without impairing or
otherwise limiting the Bank’s right to demand payment of all or any portion of
the Indebtedness which is payable on demand, at Bank’s option, Bank may give
notice to Borrowers declaring all or any portion of the Indebtedness remaining
unpaid and outstanding, whether under the Note or otherwise, to be due and
payable in full without presentation, demand, protest, notice of dishonor,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, whereupon all such Indebtedness
shall immediately become due and payable. Furthermore, upon the occurrence of a
Default or Event of Default and at any time during the existence or continuance
of any Default or Event of Default, but without impairing or otherwise limiting
the right of Bank, if reserved under any Loan Document, to make or withhold
financial accommodations at its discretion, to the extent not yet disbursed, any
commitment by Bank to make any further Advances to Borrowers or issue any
further Letters of Credit for any Borrower's account under this Agreement shall
automatically terminate; provided, should such Default or Event of Default be
cured to Bank’s satisfaction, Bank may, but shall be under no obligation to,
reinstate any such commitment by written notice to Borrowers. Notwithstanding
the foregoing, in the case of an Event of Default under Section 6.1(i), and
notwithstanding the lack of any notice, demand or declaration by Bank, the
entire Indebtedness remaining unpaid and outstanding shall become automatically
due and payable in full, and any commitment by Bank to make any further Advances
to Borrowers or issue any further Letters of Credit for any Borrower's account
shall be automatically and immediately terminated, without any requirement of
notice or demand by Bank upon Borrowers, each of which are hereby expressly
waived by Borrowers. Bank may, without waiving any Default or Event of Default,
advance Loan proceeds to correct Borrowers’ violation giving rise to the Event
of Default. Any Loan proceeds so advanced will either, at Bank’s option, be
evidenced by the Note or constitute Indebtedness of Borrowers to Bank payable on
demand, bearing interest at the Default Rate from the date advanced by Bank. All
such demand indebtedness will be a part of the Indebtedness and will be secured
by the liens and security interests of the Loan Documents. Each Loan Party that
is a partnership agrees that Bank is not required to comply with Section 3.05(d)
of the Texas Revised Partnership Act and agrees that Bank may proceed directly
against one or more general (but not limited) partners or their property without
first seeking satisfaction from partnership property. The foregoing rights and
remedies are in addition to any other rights, remedies and privileges Bank may
otherwise have or which may be available to it, whether under this Agreement,
any other Loan Document, by law, or otherwise.
 
6.3  Setoff. In addition to any other rights or remedies of Bank under any Loan
Document, by law or otherwise, upon the occurrence and during the continuance or
existence of any Event of Default, Bank may, at any time and from time to time,
without notice to Borrowers (any requirements for such notice being expressly
waived by Borrowers), setoff and apply against any or all of the Indebtedness
(whether or not then due), any or all deposits (general or special, time or
demand, provisional or final) at any time held by Borrowers and other
indebtedness at any time owing by Bank to or for the credit or for the account
of Borrowers, and any property of Borrowers, from time to time in possession or
control of Bank, irrespective of whether or not Bank shall have made any demand
hereunder or for payment of the Indebtedness and although such obligations may
be contingent or unmatured, and regardless of whether any Mortgaged Property
then held by Bank is adequate to cover the Indebtedness. The rights of Bank
under this Section are in addition to any other rights and remedies (including,
without limitation, other rights of setoff) which Bank may otherwise have.
Borrowers hereby grant Bank a Lien on and security interest in all such
deposits, indebtedness and other property as additional collateral for the
payment and performance of the Indebtedness.
 
6.4  Waiver of Certain Laws. To the extent permitted by applicable law,
Borrowers hereby agree to waive, and do hereby absolutely and irrevocably waive
and relinquish, the benefit and advantage of any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist, which,
but for this provision, might be applicable to any sale made under the judgment,
order or decree of any court, on any claim for interest on the Note, or to any
security interest or other Lien contemplated by or granted under or in
connection with this Agreement or the Indebtedness.
 
6.5  Waiver of Defaults. No Default or Event of Default shall be waived by Bank
except in a written instrument specifying the scope and terms of such waiver and
signed by an authorized officer of Bank, and such waiver shall be effective only
for the specific time(s) and purpose(s) given. No single or partial exercise of
any right, power or privilege hereunder, nor any delay in the exercise thereof,
shall preclude other or further exercise of Bank’s rights. No waiver of any
Default or Event of Default shall extend to any other or further Default or
Event of Default. No forbearance on the part of Bank in enforcing any of Bank’s
rights or remedies under any Loan Document shall constitute a waiver of any of
its rights or remedies. Borrowers expressly agree that this Section may not be
waived or modified by Bank by course of performance, estoppel or otherwise.
 
6.6  Receiver. In any action or suit to foreclose upon any of the Mortgaged
Property, Bank shall be entitled, without notice or consent, and completely
without regard to the adequacy of any security for the Indebtedness, to the
appointment of a receiver of the business and premises in question and of the
rents and profits derived therefrom. This appointment shall be in addition to
any other rights, relief or remedies afforded Bank. Such receiver, in addition
to any other rights to which he shall be entitled, shall be authorized to sell,
foreclose or complete foreclosure on Mortgaged Property for the benefit of Bank,
pursuant to provisions of applicable law.
 
6.7  Discretionary Credit and Credit Payable Upon Demand. To the extent that any
of the Indebtedness shall, at anytime, be payable upon demand, nothing contained
in this Agreement, or any other Loan Document, shall be construed to prevent
Bank from making demand, without notice and with or without reason, for
immediate payment of all or any part of such Indebtedness at any time or times,
whether or not a Default or Event of Default has occurred or exists. In the
event that such demand is made in accordance with the Loan Documents upon any
portion of the Indebtedness and Borrower fails to meet any such demand within
any applicable cure periods, the Bank, at its election, may terminate any
commitment by Bank to make any further Advances to Borrowers or issue any
further Letters of Credit for any Borrower's account under this Agreement or
otherwise. Furthermore, to the extent any Loan Document authorizes the Bank, at
its discretion, to make or to decline to make financial accommodations to the
Borrowers, nothing contained in this Agreement or any other Loan Document shall
be construed to limit or impair such discretion or to commit or otherwise
obligate the Bank to make any such financial accommodation.
 
6.8  Application of Proceeds of Mortgaged Property. Notwithstanding anything to
the contrary set forth in any Loan Document, during the existence of any Event
of Default, the proceeds of any of the Mortgaged Property, together with any
offsets, voluntary payments, and any other sums received or collected in respect
of the Indebtedness, may be applied in such order and manner as determined by
Bank in its sole and absolute discretion.
 

SECTION 7.  
BANK’S DISCLAIMERS - BORROWERS’ INDEMNITIES

 
7.1  No Obligation by Bank. Bank has no liability or obligation whatsoever or
howsoever in connection with any of the Mortgaged Property, and has no
obligation except to disburse the proceeds of the Loan as herein agreed.
 
7.2  No Obligation by Bank to Operate. Any term or condition of any of the Loan
Documents to the contrary notwithstanding, Bank shall not have, and by its
execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of any Loan Party. Any term or condition of the Loan
Documents which permits Bank to disburse funds, whether from the proceeds of the
Loan or otherwise, or to take or refrain from taking any action with respect to
any Loan Party, the Mortgaged Property or any other collateral for repayment of
the Loan, shall be deemed to be solely to permit Bank to audit and review the
management, operation and conduct of the business and affairs of any Loan Party,
and to maintain and preserve the security given by Borrowers to Bank for the
Loan, and may not be relied upon by any other person. Further, Bank shall not
have, has not assumed and by its execution and acceptance of this Agreement
hereby expressly disclaims any liability or responsibility for the payment or
performance of any indebtedness or obligation of any Loan Party and no term or
condition of the Loan Documents, shall be construed otherwise. Borrowers,
jointly and severally, hereby indemnify and agree to hold Bank harmless from and
against any cost, expense or liability incurred or suffered by Bank as a result
of any assertion or claim of any obligation or responsibility of Bank for the
management, operation and conduct of the business and affairs of any Borrower or
any other Loan Party, or as a result of any assertion or claim of any liability
or responsibility of Bank for the payment or performance of any Indebtedness or
obligation of any Borrower or any other Loan Party.
 
7.3  Indemnity by Borrowers. Borrowers, jointly and severally, hereby indemnify
Bank and each affiliate thereof and their respective officers, directors,
employees, attorneys and agents from, and holds each of them harmless against,
any and all losses, liabilities, claims, damages, costs, and expenses to which
any of them may become subject, insofar as such losses, liabilities, claims,
damages, costs, and expenses arise from or relate to any of the Loan Documents
or any of the transactions contemplated thereby or from any investigation,
litigation, or other proceeding, including, without limitation, any threatened
investigation, litigation, or other proceeding relating to any of the foregoing,
INCLUDING WITHOUT LIMITATION, ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES,
OBLIGATIONS, AND EXPENSES RESULTING FROM BANK’S OWN NEGLIGENCE, EXCEPT AND TO
THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. Without intending to limit the remedies available to Bank with
respect to the enforcement of its indemnification rights as stated herein or as
stated in any Loan Document, in the event any claim or demand is made or any
other fact comes to the attention of Bank in connection with, relating or
pertaining to, or arising out of the transactions contemplated by this
Agreement, which Bank reasonably believes might involve or lead to some
liability of Bank, Borrowers shall, immediately upon receipt of written
notification of any such claim or demand, assume in full the personal
responsibility for and the defense of any such claim or demand and pay in
connection therewith any loss, damage, deficiency, liability or obligation,
including, without limitation, legal fees and court costs incurred in connection
therewith. In the event of court action in connection with any such claim or
demand, Borrowers shall assume in full the responsibility for the defense of any
such action and shall immediately satisfy and discharge any final decree or
judgment rendered therein. Bank may, in its sole but reasonable discretion, make
any payments sustained or incurred by reason of any of the foregoing; and
Borrowers shall immediately upon receipt of notice repay to Bank, in cash, the
amount of such payment, with interest thereon at the Maximum Lawful Rate from
the date of such payment. Bank shall have the right to join Borrowers, or any of
them, as a party defendant in any legal action brought against Bank, and
Borrowers hereby consent to the entry of an order making Borrowers, or any of
them, a party defendant to any such action.
 
7.4  No Agency. Nothing herein shall be construed as making or constituting Bank
as the agent of any Loan Party in making payments pursuant to any construction
contracts or subcontracts entered into by any Loan Party for construction of the
Improvements or otherwise. The purpose of all requirements of Bank hereunder is
solely to allow Bank to check and require documentation (including, but not
limited to, lien waivers) sufficient to protect Bank and the Loan contemplated
hereby.
 
7.5  Assignment of Reimbursables and Assignment of Partnership Interests. As
additional security for the Loan, Borrowers or certain Loan Parties have
transferred and assigned to Bank all of Borrowers’ right, title and interest in
and to certain reimbursements and credits due Borrowers from various municipal
utility districts and cities, certain management and other fees, and certain
partnership interests, all as more fully set forth in the Assignment of
Reimbursables and Other Fees and in the Assignment of Partnership Interests now
or hereafter executed by certain of the Borrowers (collectively, the
“Assignments”). Any default which remains uncured beyond an grace or cure period
under the Assignments shall also constitute an Event of Default hereunder. Said
Assignments shall inure to the benefit of Bank and its successors and assigns,
any purchaser upon foreclosure of any of the Deeds of Trust, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Bank
which assumes Bank’s rights and obligations under this Agreement.
 

SECTION 8.  
MISCELLANEOUS

 
8.1  Taxes and Fees. Unless otherwise prohibited by applicable law, should any
tax (other than a tax based upon the net income of Bank) or recording or filing
fee become payable in respect of any Loan Document, any of the Mortgaged
Property, any of the Indebtedness or any amendment, modification or supplement
hereof or thereof, Borrowers agree to pay such taxes (or reimburse Bank therefor
upon demand for reimbursement), together with any interest or penalties thereon,
and agrees to hold Bank harmless with respect thereto.
 
8.2  Governing Law. Each Loan Document shall be deemed to have been delivered in
the State of Texas, and shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, except to the extent that the
Uniform Commercial Code, other personal property law or real property law of
another jurisdiction where Mortgaged Property is located is applicable, and
except to the extent expressed to the contrary in any Loan Document. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
8.3  Audits of Mortgaged Property; Fees. Bank shall have the right from time to
time to audit the Mortgaged Property, provided that such audits will be
conducted no more than one (1) time in any calendar year unless an Event of
Default has occurred. Borrowers agree to reimburse Bank, on demand, for
customary and reasonable fees and costs incurred by Bank for such audits and
financial analysis and examination of Borrowers or any other Loan Party
performed from time to time.
 
8.4  Costs and Expenses. Borrowers shall pay Bank, on demand, all costs and
expenses, including, without limitation, reasonable attorneys’ fees and legal
expenses (whether inside or outside counsel is used), incurred by Bank in
perfecting, revising, protecting or enforcing any of its rights or remedies
against any Loan Party or any Mortgaged Property, or otherwise incurred by Bank
in connection with any Default or Event of Default or the enforcement of the
Loan Documents or the Indebtedness. Following Bank’s demand upon Borrowers for
the payment of any such costs and expenses, and until the same are paid in full,
the unpaid amount of such costs and expenses shall constitute Indebtedness and
shall bear interest at the Default Rate.
 
8.5  Notices. All notices and other communications provided for in any Loan
Document (unless otherwise expressly stipulated therein) or contemplated
thereby, given thereunder or required by law to be given, shall be in writing
(unless expressly provided to the contrary). If personally delivered, such
notices shall be effective when delivered, and in the case of mailing or
delivery by overnight courier, such notices shall be effective when placed in an
envelope and deposited at a post office or official depository under the
exclusive care and custody of the United States Postal Service or delivered to
an overnight courier, postage prepaid, in each case addressed to the parties as
set forth on the signature page of this Agreement, or to such other address as a
party shall have designated to the other in writing in accordance with this
Section. In the case of mailing, the mailing shall be by certified or first
class mail. Except as specifically set forth to the contrary herein, in a Deed
of Trust or in any other Loan Document, the giving of at least five (5) days’
notice before Bank shall take any action described in any notice shall
conclusively be deemed reasonable for all purposes; provided, that this shall
not be deemed to require Bank to give such five (5) days’ notice, or any notice,
if not specifically required to do so in this Agreement.
 
8.6  Further Action. Borrowers, from time to time, upon written request of Bank,
will promptly make, execute, acknowledge and deliver, or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and promptly take all such further action as may be reasonably
required to carry out the intent and purpose of the Loan Documents, and to
provide for the Loan thereunder and payment of the Note, according to the intent
and purpose therein expressed.
 
8.7  Successors and Assigns; Participation. This Agreement shall be binding upon
and shall inure to the benefit of Borrowers and Bank and their respective
successors and assigns. The foregoing shall not authorize any assignment or
transfer by any Borrower of any of its respective rights, duties or obligations
hereunder, such assignments or transfers being expressly prohibited. Bank,
however, may freely assign, whether by assignment, participation or otherwise,
its rights and obligations hereunder, and is hereby authorized to disclose to
any such assignee or participant (or proposed assignee or participant) any
financial or other information in its knowledge or possession regarding any Loan
Party or the Indebtedness.
 
8.8  Indulgence. No delay or failure of Bank in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, nor the exercise of any other right, power or
privilege available to Bank. The rights and remedies of Bank hereunder are
cumulative and are not exclusive of any rights or remedies of Bank.
 
8.9  Amendment and Waiver. No amendment or waiver of any provision of any Loan
Document, or consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by Bank, and
then such waiver or consent shall be effective only in the specific instance(s)
and for the specific time(s) and purpose(s) for which it is given.
 
8.10  Severability. In case any one or more of the obligations of any Loan Party
under any Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Loan Party shall not in any way be affected or impaired
thereby, and such invalidity, illegally or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
such Loan Party under any Loan Document in any other jurisdiction.
 
8.11  Headings and Construction of Terms. The headings of the various
subsections hereof are for convenience of reference only and shall in no way
modify or affect any of the terms or provisions hereof. Where the context herein
requires, the singular number shall include the plural, and any gender shall
include any other gender.
 
8.12  Independence of Covenants. Each covenant hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant shall not avoid
the occurrence of any Default or Event of Default.
 
8.13  Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, indemnities, representations and warranties of any Loan Party made
in any Loan Document, or in any certificate, report, financial statement or
other document furnished by or on behalf of any Loan Party in connection with
any Loan Document, shall be deemed to have been relied upon by Bank,
notwithstanding any investigation heretofore or hereafter made by Bank or on
Bank’s behalf, and those covenants and agreements of Borrowers set forth in
Sections 4.7, 4.11, 4.18, 7.2 and 7.3 hereof (together with any other
indemnities of Borrowers contained elsewhere in any Loan Document) shall survive
the termination of this Agreement and the repayment in full of the Indebtedness.
 
8.14  Effective Upon Execution. This Agreement shall become effective upon the
execution hereof by Bank and Borrowers, and shall remain effective until the
Indebtedness under this Agreement and the Note and the related Loan Documents
shall have been repaid and discharged in full and no commitment to extend any
credit hereunder (whether optional or obligatory) remains outstanding.
 
8.15  No Third Party Beneficiaries. The benefits of this Agreement shall not
inure to any third party. This Agreement shall not be construed to make or
render Bank liable to any materialmen, subcontractors, contractors, laborers or
others for goods and materials supplied or work and labor furnished in
connection with any of the Mortgaged Property or for debts or claims accruing to
any such persons or entities against any Borrower. Bank shall not be liable for
the manner in which any Advances under this Agreement maybe applied by
Borrowers. Notwithstanding anything contained in the Loan Documents, or any
conduct or course of conduct by the parties hereto, before or after signing the
Loan Documents, this Agreement shall not be construed as creating any rights,
claims or causes of action against Bank, or any of its officers, directors,
agents or employees, in favor of any contractor, subcontractor, supplier of
labor or materials, or any of their respective creditors, or any other person or
entity other than Borrowers. Without limiting the generality of the foregoing,
Advances made to any Person pursuant to any requests for Advances, whether or
not such request is required to be approved by Borrowers, shall not be deemed a
recognition by Bank of a third-party beneficiary status of any such person or
entity.
 
8.16  Complete Agreement: Conflicts. The Loan Documents contain the entire
agreement of the parties thereto, and none of the parties shall be bound by
anything not expressed in writing. In the event that and to the extent that any
of the terms, conditions or provisions of any of the other Loan Documents are
inconsistent with or in conflict with any of the terms, conditions or provisions
of this Agreement, the applicable terms, conditions and provisions of this
Agreement shall govern and control.
 
8.17  Exhibits and Addenda and Schedules. The following Addenda and Exhibits and
Schedules are attached to this Agreement and are incorporated into this
Agreement by this reference and made a part hereof for all purposes:
 
Addenda:
Addendum 1  - Defined Terms Addendum
Addendum 2  - Loan Terms, Conditions and Procedures Addendum
Addendum 3  - Release Provisions
Addendum 3-1 - Schedule of Appraised Value


Exhibits:
Exhibit A - Primary Collateral
Exhibit B  - Other Collateral
Exhibit C  - Form of Borrowing Base Certificate
Exhibit D  - MUD Reimbursables
Exhibit E - Request for Advance
Exhibit F - Form of Compliance Certificate


Schedules:
 
Schedule 3.5 - Subsidiaries
 
Schedule 3.10  - Material Litigation
 
Schedule 3.14  - Employee Benefit Plans
 
Schedule 3.16  - Environmental Disclosures
 
Schedule 3.19 - Equity Ownership
 
8.18  ORAL AGREEMENTS INEFFECTIVE. THIS AGREEMENT AND THE OTHER “LOAN
AGREEMENTS” (AS DEFINED IN SECTION 26.02(A)(2) OF THE TEXAS BUSINESS & COMMERCE
CODE, AS AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS
AGREEMENT AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Remainder of the Page
 
Left Blank Intentionally
 
Signature Page Follows
 


 


--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the day and year first above written.
 
BANK:
 
COMERICA BANK
 
 
By:       /s/ Kevin Crayton    
Name:      Kevin Crayton     
Title:        Vice President     
 
BORROWERS:
 
STRATUS PROPERTIES INC.,
a Delaware corporation
 
By:      /s/ John E. Baker     
John E. Baker, Senior Vice President
Bank’s Address:
1601 Elm Street, 2nd Floor
Dallas, Texas 75201
Mail Code 6504
Dallas, Texas 75262-0282
Attn: Shery Layne
Telefax No.: (214) 969-6682
 
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership
 
By:  STRS L.L.C., a Delaware limited liability company, General Partner
 
By Stratus Properties Inc., a Delaware corporation, Sole Member
 
By:  /s/ John E. Baker    
John E. Baker,
Senior Vice President
Borrowers’ Address:
98 San Jacinto Blvd., Suite 220
Austin, Texas 78701
Attn: William H. Armstrong, III
Telefax No.: (512) 478-6340
 
CIRCLE C LAND, L.P.,
a Texas limited partnership
 
By:  Circle C GP, L.L.C., a Delaware limited liability company, General Partner
 
By Stratus Properties Inc., a Delaware corporation, Sole Member
 
By:  /s/ John E. Baker    
John E. Baker,
Senior Vice President
   
AUSTIN 290 PROPERTIES, INC.,
a Texas corporation
 
By: /s/ John E. Baker      
John E. Baker, Senior Vice President


--------------------------------------------------------------------------------





The undersigned, Calera Court, L.P., hereby executes the Agreement to evidence
its agreement to be bound by the provisions of Article 4 of Addendum 2 attached
to this Agreement, and its obligation and liability for that portion of the
Indebtedness under the Calera Court Construction Loan.


CALERA COURT, L.P. a Texas limited partnership



 
By:
Calera Court Management, L.L.C., a Texas limited liability company, its general
partner




 
By:
Stratus Properties Operating Co., L.P., a Delaware limited partnership, its
Manager




 
By:
STRS L.L.C., a Delaware limited liability company, its general partner




 
By:
Stratus Properties Inc., a Delaware corporation, its Manager





By: /s/ John E. Baker     
               John E. Baker,
               Senior Vice President






 


--------------------------------------------------------------------------------




ADDENDUM 1
 
DEFINED TERMS ADDENDUM
 

SECTION 1.  
DEFINITIONS

 
1.1  Defined Terms. As used in this Agreement, the following terms shall have
the following respective meanings:
 
"Acceptance" means Bank's agreement, to be provided or denied in Bank's sole
discretion as provided herein, to fund construction of a proposed Calera Court
House pursuant to an Approved Budget.
 
“Acceptance Termination Date” shall mean the date which is twelve (12) months
prior to the Maturity Date, as such date may be extended from time to time.
 
“Accounts,”“Chattel Paper,”“Documents”, “Fixtures,”“General
Intangibles,”“Goods,”“Instruments” and “Inventory” shall have the respective
meanings assigned to them in the UCC on the date of this Agreement.
 
“Advance” shall mean a disbursement by Bank, whether by journal entry, deposit
to Borrower’s account, check to third party or otherwise of any of the proceeds
of the Loan or any insurance proceeds.
 
“Affiliate” shall mean, when used with respect to any Person, any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to generally direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
 
"Affiliate Receivables" shall mean, as of any time of determination, any amounts
in respect of loans or advances owing to Borrower or another Loan Party from any
of its Subsidiaries or Affiliates at such time.
 
“Agreement” shall mean this Loan Agreement; including the Defined Terms
Addendum, the Loan Terms, Conditions and Procedures Addendum, and the Partial
Release Addendum, together with all exhibits and schedules, as it may be amended
from time to time.
 
"Allocations" means the amounts allocated for each stage of construction of a
Calera Court House, as set forth in the Approved Budget for such Calera Court
House for which Advances of Loan proceeds will be made.
 
“Appraisals” shall mean appraisals prepared and obtained at Borrowers’ expense
covering the Primary Collateral in form and content and conducted and prepared
by one or more appraisers reasonably acceptable to Bank. Each Appraisal shall
comply with all appraisal requirements of Bank and any Governmental Authority
having jurisdiction over Bank.
 
"Approved Budget" means the budget for a Calera Court House, once such budget
has been agreed to and accepted in writing by Bank; which Approved Budget shall
be in form and substance acceptable to Bank in Bank's reasonable discretion.
 
"Approved Sales Contract" means a bona fide, legally binding, enforceable
contract for the sale of a Calera Court House, between the Calera Court
Borrower, as seller, and a third party unrelated to the Calera Court Borrower,
as buyer, with respect to which (i) the form and substance of such contract of
sale shall have been previously approved in writing by Bank, (ii) a
non-refundable earnest money deposit in an amount not less than $5,000.00 has
been delivered to either an independent escrow agent or to the Calera Court
Borrower to be deposited into a segregated account used solely for earnest money
deposits under sales contracts, and (iii) unless such contract contemplates a
cash only purchase, such buyer has (A) submitted a fully completed mortgage loan
application to a qualified single-family mortgage lender for the financing of
the acquisition of such Calera Court House, (B) such single-family mortgage
lender has given its written pre-approval of such mortgage loan application, and
(C) such buyer has, to date, fully satisfied any and all other conditions of the
Calera Court Borrower as specified in such contract of sale. Notwithstanding the
foregoing, if such pending sale is not an all cash acquisition, then if within
forty-five (45) days after the date of such contract of sale, the buyer has not
received a final, binding mortgage loan commitment from a qualified
single-family mortgage lender for the financing of the acquisition of such
Calera Court House, then such contract of sale shall thereafter not be deemed to
constitute an Approved Sales Contract until such commitment has been secured. 
 
"Approved Work" means only labor and materials furnished in connection with
construction of any Calera Court House in accordance with the corresponding
Approved Budget, subject however to change orders made in compliance with this
Agreement.
 
“Assignment of Reimbursables and Other Fees” shall mean the Assignment of
Reimbursables and Other Fees of even date herewith executed by Borrowers and
assigning to Bank all reimbursements, credits, receivables and proceeds due to
any Borrower including, but not limited to, the MUD Reimbursables, the Credit
Banks, all utility reimbursements, fees for property management, commission fees
and other fee income as more specifically set forth therein.
 
“Assignment of Partnership Interest” shall mean, collectively, all Assignments
of Partnership Interests now or hereafter executed by a Loan Party in favor of
Bank, assigning to Bank their respective partnership interests in the joint
ventures or partnerships more fully described therein.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any successor act or code.
 
“Borrowing Base Limitation” shall mean the sum of:
 
(a)  forty-five percent (45%) of the fair market value of the Primary Collateral
which is unimproved real property (except for any portions which are covered by
other subsections in the definition of Borrowing Base Limitation set forth
below), as indicated by Appraisals delivered to and accepted by Bank pursuant to
Section 4.19 hereof;
 
(b)  seventy-five percent (75%) of the fair market value of the Developed Lots,
as indicated by Appraisals delivered to and accepted by Bank pursuant to Section
4.19 hereof;
 
(c)  with respect to portions of the Land which are currently being developed
into single-family residential lots (but which are not yet fully Developed
Lots), the lesser of (x) seventy-five percent (75%) of the fair market value of
such Land (as if improved and developed), as indicated by Appraisals delivered
to and accepted by Bank pursuant to Section 4.19 hereof or (y) an amount equal
to the sum of (1) the discounted fair market value of the Land plus (2) the hard
and soft cost of all improvements made to the Land as of the date of
determination of the Borrowing Base Limitation;
 
(d)  seventy-five percent (75%) of the Credit Bank Value;
 
(e)  fifty percent (50%) of the MUD Reimbursables Value;
 
(f)  eighty percent (80%) of the appraised value of Calera Court Pre-Sold
Houses; and
 
(g)  seventy-five percent (75%) of the appraised value of the Calera Court Spec
Houses and Calera Court Model Houses; provided, however, (i) the value of a
Calera Court Spec House included in the Borrowing Base Limitation shall decrease
by ten percent (10%) after the first anniversary of the Acceptance of such
Calera Court Spec House, and the value of a Calera Court Spec House included in
the Borrowing Base Limitation after the expiration of the final Curtailment
Period for such Calera Court Spec House shall be reduced to zero; and (ii) the
value of a Calera Court Model House shall decrease by ten percent (10%) on each
anniversary of the Acceptance of such Calera Court Model House commencing on the
second (2nd) anniversary date hereof, and the value of a Calera Court Model
House included in the Borrowing Base Limitation after the expiration of the
final Curtailment Period for such Calera Court Model House shall be reduced to
zero. Notwithstanding the foregoing, in the event that a Calera Court Spec House
or Calera Court Model House does not qualify for an extension of a Curtailment
Period, then the value of such Calera Court Spec House or Calera Court Model
House included in the Borrowing Base Limitation shall be zero.
 
“Business Day” shall mean any day, other than a Saturday, Sunday or holiday, on
which the Bank is open to carry on all or substantially all of its normal
commercial lending business in Dallas, Texas.
 
"Calera Court Borrower" means Calera Court, L.P.
 
"Calera Court Construction Loan" means that portion of the Loan allocated for
the construction of single family residences on the Calera Court Lots as
provided in this Agreement; provided, the amount outstanding under the Calera
Court Construction Loan, plus any unfunded commitment thereunder pursuant to
Approved Budgets, shall not exceed $3,000,000 in any event.
 
"Calera Court House" means a Developed Lot and an Improvement constructed
thereon consisting of a single-family residence pursuant to the Calera Court
Construction Loan which has not been sold. A Calera Court House is sometimes
referred to as a "House" under Article 4 of Addendum 2 of this Agreement.
 
"Calera Court Lots" means that certain property described on Exhibit A as the
Calera Court Lots and which is owned by the Calera Court Borrower, and which
property is legally described as Units 1 through 17, together with the undivided
interest in and the General and Limited Common Elements appurtenant thereto, of
Calera Court Condominiums, a condominium project in Travis County, Texas,
according to the Declaration of Condominium of record under Document No.
2003111246 of the Official Public Records of Travis County, Texas, except for
Unit 16 which has been previously developed and sold by the Calera Court
Borrower.
 
"Calera Court Model Houses" means a Calera Court House that is to be, has been,
or is in the process of being, constructed thereon and which at the time of any
Advance covering such Calera Court House is not the subject of an Approved Sales
Contract and is intended by the Calera Court Borrower to be furnished and used
by the Calera Court Borrower for on-site office and/or marketing purposes. A
Calera Court Model House shall not also be deemed to be a Calera Court Spec
House. A Calera Court Model House will become and constitute a Calera Court
Pre-Sold House when, and for so long as, such Calera Court Model House becomes
subject to an Approved Sales Contract. A Calera Court Model House is referred to
as a "Model House" under Article 4 of Addendum 2 of this Agreement.
 
"Calera Court Pre-Sold House" means a Calera Court House which is has been or is
in the process of being, constructed thereon, and which is the subject of an
Approved Sales Contract. A Calera Court Pre-Sold House is referred to as a
"Pre-Sold House" under Article 4 of Addendum 2 of this Agreement.
 
"Calera Court Spec Houses" means a Calera Court House which has been or is in
the process of being, constructed thereon, and which at the time of Acceptance
is not the subject of an Approved Sales Contract and is not Calera Court Model
House. A Calera Court Model House shall not be deemed to be a Calera Court Spec
House. A Calera Court Spec House will become and constitute a Calera Court
Pre-Sold House when, and for so long as, such Calera Court Spec House becomes
subject to an Approved Sales Contract. A Calera Court Spec House is referred to
as a "Spec House" under Article 4 of Addendum 2 of this Agreement.
 
"Calera Court Sublimit" means $3,000,000.00.
 
"Commencement Date" means, with respect to each Calera Court House, the date on
which Approved Work relating to such Calera Court House is commenced.
 
“Commitment Fee” shall mean the sum of $24,500 to be paid by Borrowers to Bank
pursuant to the applicable provisions of this Agreement.
 
"Completion Date" means, with respect to each Calera Court House, the date that
is nine (9) months after the Commencement Date applicable thereto (subject to
extension due to force majeure), but in no event beyond the Maturity Date.
 
“Compliance Certificate” shall mean a certificate to be furnished by Borrowers
to Bank, in the form of Exhibit F, certified by the chief financial officer of
Borrowers (or in such officer’s absence, another responsible officer of
Borrowers) pursuant to Section 4.3 of this Agreement, certifying that, as of the
date thereof, no Default or Event of Default shall have occurred and be
continuing, or if any Default or Event of Default shall have occurred and be
continuing, specifying in detail the nature and period of existence thereof and
any action taken or proposed to be taken by the Borrowers with respect thereto,
and also certifying as to whether Borrowers are in compliance with the financial
covenants contained in Section 4.20 of this Agreement.
 
“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP. Unless otherwise specified herein, references to
“consolidated” financial statements or data of the Borrowers includes
consolidation with their respective Subsidiaries in accordance with GAAP.
 
"Construction Costs" means, with respect to each Calera Court House, all costs
of labor and material, reasonable architectural, engineering, interior and
landscape design, legal, consulting and other related fees, taxes on land and
improvements, and bond and insurance costs and commitment fees, interest and
other financing charges, all as set forth in an Approved Budget.
 
“Contested Item”shall mean any Lien asserted against all or any portion of the
Mortgaged Property if, and so long as (i) Borrowers have notified Bank of same
within fifteen (15) days of obtaining knowledge thereof, (ii) Borrowers shall
diligently and in good faith contest the same by appropriate legal proceedings
which shall operate to prevent the enforcement of collection of the same and the
sale of the Mortgaged Property or any part thereof, to satisfy the same, (iii)
pending resolution of such Contested Item, Borrowers shall have furnished to
Bank a cash deposit or an indemnity bond reasonably satisfactory to Bank with a
surety reasonably satisfactory to Bank in the amount of such imposition or lien
claim, plus a reasonable additional sum to pay all costs, interest and penalties
that may be imposed or incurred in connection therewith, to ensure payment of
the matters under contest and to prevent any sale or forfeiture of the Mortgaged
Property or any part thereof, (iv) Borrowers shall promptly upon final
determination thereof pay the amount of any such imposition or lien claim so
determined, together with all costs, interest and penalties which may be payable
in connection therewith, (v) the failure to pay such imposition or, lien claim
does not constitute a default under any other deed of trust, mortgage or
security interest covering or affecting any part of the Mortgaged Property, and
(vi) notwithstanding the foregoing, Borrowers shall immediately upon request of
Bank pay any such imposition or lien claim notwithstanding such contest if, in
the reasonable opinion of Bank, the Mortgaged Property shall be in jeopardy or
in danger of being forfeited or foreclosed. Bank may pay over any such cash
deposit or part thereof to the claimant entitled thereto at any time when, in
the reasonable judgment of Bank, the entitlement of such claimant is
established.
 
"Credit Banks" means the credits to which Borrower is entitled to receive from
the City of Austin under Article 12 of the Development Agreement, in the
original aggregate face amount of $15,000,000.
 
"Credit Bank Value" means the present discounted value of the Credit Banks,
using a discount factor of six percent (6%). As of June 30, 2005, it is
estimated that the Credit Bank Value is approximately $6,257,218.
 
"Curtailment Period" means a period of 12 months from Acceptance of a Calera
Court Spec House and a period of 12 months from Acceptance of a Calera Court
Model House; provided, that, with respect to a Calera Court House which is still
a part of the Mortgaged Property upon the expiration of the original Curtailment
Period, and further provided that (i) no Event of Default is then existing, (ii)
Lender has not sent written notice to Borrower of a Default which has not been
cured as of such date, and (iii) the Curtailment Period (after giving effect to
such extension) will not expire after the Maturity Date (as may have been
extended by Bank as provided in Section 1.5 of Addendum 2 hereof), then the
Curtailment Period shall be automatically extended as follows: (a) the
Curtailment Period with respect to any Calera Court Spec House shall be extended
one time for a period of twelve (12) months; and (b) the Curtailment Period with
respect to any Calera Court Model House shall be extended up to four (4) times
time for a period of twelve (12) months each.


“Debt”shall mean, as of any applicable date of determination thereof, all items
of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP. In the case of Borrowers, the term “Debt” shall include,
without limitation, the Indebtedness.
 
"Debt-to-Tangible Net Worth Ratio" shall mean, with respect to any Person, and
as of any applicable date of determination thereof, the ratio of (a) the total
Debt of such Person to (b) the Tangible Net Worth of such Person."
 
“Deeds of Trust”shall mean, collectively, all Deeds of Trust now or hereafter
executed for the benefit of Bank pursuant to which the Land (and any
Improvements located thereon) is mortgaged to a trustee for the benefit of Bank
to secure the Loan.
 
“Default”shall mean, any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
 
“Default Rate” shall mean, at any time of determination thereof with respect to
the applicable portion of the Indebtedness, the Maximum Lawful Rate or if no
Maximum Lawful Rate is in effect, the sum of the Base Rate (as defined in the
Note) plus six percent (6%).
 
"Development Agreement" means that certain Development Agreement dated effective
as of August 15, 2002 between the City of Austin and Circle C Land Corp., as may
be amended from time to time.
 
"Developed Lots" means that portion of the Land which has been developed into
single family residential lots with all necessary streets, utilities and other
infrastructure improvements and which are ready for resale to builders.
 
“Disbursement Date”shall mean the date upon which Bank makes an Advance of Loan
proceeds under this Agreement.
 
“Distribution”shall mean any dividend on or other distribution (whether by
reduction of capital or otherwise) with respect to any shares of capital stock
(or other ownership interests), except for dividends from a Subsidiary to its
parent.
 
“Environmental Law(s)”shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi governmental authority or body (or any
agency, instrumentality or political subdivision thereof) pertaining to
Hazardous Materials or otherwise intended to regulate or improve health, safety
or the environment, including, without limitation, any hazardous materials or
wastes, toxic substances, flammable, explosive or radioactive materials,
asbestos, and/or other similar materials; any so-called “superfund” or
“superlien” law, pertaining to Hazardous Materials on or about any of the
Mortgaged Property, or any other property at any time owned, leased or otherwise
used by any Loan Party, or any portion thereof, including, without limitation,
those relating to soil, surface, subsurface ground water conditions and the
condition of the ambient air; and any other federal, state, foreign or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic, radioactive, flammable or dangerous waste, substance or
material, as now or at anytime hereafter in effect.
 
“ERISA”shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.
 
“Event of Default”shall mean any of those conditions or events listed in Section
6.1 of this Agreement.
 
“Extension Fee”shall have the meaning ascribed to such term in Section 1.6(d) of
Addendum 2 hereof.
 
“FAAM Loan”shall mean the unsecured term debt of Stratus to First American Asset
Management in an amount not to exceed $10,000,000.00.
 
“Financing Statements” shall mean the financing statement or financing
statements (on Standard Form UCC-I or otherwise) executed and delivered by
Borrowers in connection with the Loan Documents.
 
“Financial Statements” shall mean all balance sheets, income statements,
statements of profit and loss, statements of changes in stockholder equity,
statements of cash flow and contingency obligations and other financial data,
statements and reports (whether of any Borrower, any of their respective
Subsidiaries, or any other Loan Party or otherwise) which are required to, have
been, or may from time to time hereafter, be furnished to Bank, for the purposes
of, or in connection with, this Agreement, the transactions contemplated hereby
or any of the Indebtedness.
 
“GAAP” shall mean generally accepted accounting principles consistently applied.
 
“Good Faith”or “good faith”shall have the meaning ascribed to the term “good
faith” in Article 1.201 (20) of the UCC on the date of this Agreement.
 
“Governmental Authority”shall mean the United States, each state, each county,
each city, and each other political subdivision in which all or any portion of
the Mortgaged Property is located, and each other political subdivision, agency,
or instrumentality exercising jurisdiction over Bank, any Loan Party or any
Mortgaged Property.
 
“Governmental Requirements”shall mean all laws, ordinances, rules, and
regulations of any Governmental Authority applicable to any Loan Party, any of
the Indebtedness or any Mortgaged Property.
 
“Hazardous Material”shall mean and include any hazardous, toxic or dangerous
waste, substance or material defined as such in, or for purposes of, any
Environmental Law(s).
 
“Improvements”shall mean any buildings, structures or other permanent
improvements to or located on any of the Land.
 
“Indebtedness”shall mean all loans, advances, indebtedness, obligations and
liabilities of any Loan Party to Bank under any Loan Document, together with all
other indebtedness, obligations and liabilities whatsoever of any Borrower to
Bank, whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, joint or several, due or to become due, now
existing or hereafter arising, voluntary or involuntary, known or unknown, or
originally payable to Bank or to a third party and subsequently acquired by Bank
including, without limitation, any late charges, loan fees or charges, overdraft
indebtedness, costs incurred by Bank in establishing, determining, continuing or
defending the validity or priority of any Lien or in pursuing any of its rights
or remedies under any Loan Document or in connection with any proceeding
involving Bank as a result of any financial accommodation to any Borrower;
debts, obligations and liabilities for which any Borrower would otherwise be
liable to the Bank were it not for the invalidity or enforceability of them by
reason of any bankruptcy, insolvency or other law or for any other reason, and
reasonable costs and expenses of attorneys and paralegals, whether any suit or
other action is instituted, and to court costs if suit or action is instituted,
and whether any such fees, costs or expenses are incurred at the trial court
level or on appeal, in bankruptcy, in administrative proceedings, in probate
proceedings or otherwise; provided that the term Indebtedness shall not include
any consumer loan to the extent treatment of such loan as part of the
Indebtedness would violate any Governmental Requirement.
 
“Initial Advance”shall mean the Advance to be made at the time Borrowers satisfy
the conditions set forth in Section 2.13 of Addendum 2.
 
"Inspecting Person" means a person designated by Bank from time to time who may
inspect the Calera Court Houses from time to time for the sole benefit of Bank.
 
“Land”shall mean the tracts of real property owned by any Loan Party, whether
designated as Primary Collateral, Other Collateral or a Related Party Asset.
 
"LC Collateral" has the meaning ascribed to such term in Section 3.6(a) of
Addendum 2 hereof.
 
“Leases” shall mean all written leases or rental agreements, if any, by which
any Borrower, as landlord, grants to a tenant a leasehold interest in all or any
portion of the Land or Improvements.
 
"Letter of Credit" shall mean a letter of credit issued by the Bank for the
account of and/or upon the application of any Loan Party in accordance with this
Agreement, as such Letter of Credit may be amended, supplemented, extended or
confirmed from time to time.
 
"Letter of Credit Liabilities" shall mean, at any time and in respect of all
Letters of Credit, the sum of (a) the aggregate amount available to be drawn
under all such Letters of Credit plus (b) the aggregate unpaid amount of all
Matured L/C Obligations then due and payable in respect of previous drawings
under such Letters of Credit.
 
“Lien”shall mean any valid and enforceable interest in any property, whether
real, personal or mixed, securing an indebtedness, obligation or liability owed
to or claimed by any Person other than the owner of such property, whether such
indebtedness is based on the common law or any statute or contract and
including, but not limited to, a security interest, pledge, mortgage,
assignment, conditional sale, trust receipt, lease, consignment or bailment for
security purposes.
 
“Loan”shall mean the Loan made, or to be made, by Bank to or for the credit of
Borrowers in one or more Advances not to exceed at any one time the Maximum Loan
Amount, pursuant to the Loan Terms, Conditions and Procedures Addendum.
 
“Loan Documents”shall mean collectively, this Agreement, the Note, the Deeds of
Trust, the Security Agreements, the Financing Statements, any reimbursement
agreement or other documentation executed in connection with any Letter of
Credit, and any other documents, instruments or agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with any of the Indebtedness or any Loan Document (whether
executed and delivered prior to, concurrently with or subsequent to this
Agreement), as such documents may have been or may hereafter be amended from
time to time.
 
“Loan Party”shall mean each Borrower, each of their respective Subsidiaries
(whether or not a party to any Loan Document) and each other Person who or which
shall be liable for the payment or performance of all or any portion of the
Indebtedness or who or which shall own any property that is subject to (or
purported to be subject to) a Lien which secures all or any portion of the
Indebtedness.
 
“Material Adverse Effect”shall mean any act, event, condition or circumstance
which could be expected to materially and adversely affect the business,
operations, condition (financial or otherwise), performance or assets of any
Loan Party, the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party or by which it is bound or the
enforceability of any Loan Document.
 
“Material Litigation”shall mean any existing or threatened action, suit or
litigation reported or required by applicable law to be reported by Stratus in
any filing with the Securities and Exchange Commission and any other action,
suit, litigation or proceeding, at law or in equity, or before any arbitrator or
by or before any Governmental Authority, pending, or, to the best knowledge of
any Borrower, threatened against or affecting any Loan Party, which has a
reasonable prospect of adverse determination and, if adversely determined, could
reasonably be expected to materially impair the right of the Loan Party to carry
on its business substantially as now conducted or could have a Material Adverse
Effect.
 
"Matured L/C Obligations" shall mean, at any time and in respect of all Letters
of Credit, all amounts paid by Bank on drafts or demands for payment drawn or
made under as purported to be under any Letter of Credit, and all other amounts
due and owing to Bank under any application by any Loan Party for any Letter of
Credit to be issued by Bank (a “LC Application”), to the extent the same have
not been repaid to Bank (with the proceeds of an Advance or otherwise).
 
“Maturity Date”shall mean May 30, 2007, or such earlier date on which the entire
unpaid principal amount of the Loan becomes due and payable whether by the lapse
of time, acceleration or otherwise; provided, however, if any such date is not a
Business Day, then the Maturity Date shall be the next succeeding Business Day.
 
“Maximum Lawful Rate”shall mean the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Bank in accordance with
the applicable laws of the State of Texas (or applicable United States federal
law to the extent that it permits Bank to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law), taking into account
all Charges (defined as all fees, charges and/or any other things of value, if
any, contracted for, charged, received, taken or reserved by Bank in connection
with the transactions relating to the Note and the other Loan Documents, which
are treated as interest under applicable law) made in connection with the
transaction evidenced by the Note and the other Loan Documents. To the extent
that Bank is relying on Chapter 303 of the Texas Finance Code to determine the
Maximum Lawful Rate payable on the Indebtedness, Bank will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303. To the
extent United States federal law permits Bank to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Bank will
rely on United States federal law instead of such Chapter 303 for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law, Bank may, at its option and from time to time, utilize any other
method of establishing the Maximum Lawful Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law.
 
“Maximum Loan Amount” shall mean the lesser of (a) $45,000,000 or (b) the
Borrowing Base Limitation.
 
“Mortgaged Property”shall mean the Land, Improvements, MUD Reimbursables, Credit
Banks, Stratus’ ownership interests, direct or indirect, in all Related Parties,
and all other property, assets and rights in which a Lien or other encumbrance
in favor of or for the benefit of Bank is or has been granted or arises or has
arisen, or may hereafter be granted or arise, under or in connection with any
Loan Document, or otherwise, including all other property, assets and rights in
which any Borrower obtains an ownership interest, directly or indirectly, with
proceeds of the Loan.
 
“MUD Reimbursables” shall mean those reimbursements due to any one or more of
the Borrowers from the Municipal Utility Districts, including, but not limited
to, those payments due to one or more of the Borrowers from the City of Austin,
as more fully identified in Exhibit D attached hereto.
 
"MUD Reimbursables Value" means the present discounted value of the MUD
Reimbursables owned by Borrower, using a discount factor of six percent (6%). As
of June 30, 2005, it is estimated that the MUD Reimbursables Value is
approximately $21,351,333.
 
"Net Proceeds" means the gross sales proceeds received from the sale of an asset
of any Borrower or any Related Party which is collateral for the Loan, less only
reasonable closing costs, surveying costs, title insurance premiums, reasonable
attorneys’ fees and a broker’s commission not to exceed six percent (6.0%), with
aggregate deductions not to exceed eight percent (8%) of the gross sales price
of such asset.
 
“Note”shall mean the Revolving Promissory Note of even date herewith in the
original principal amount of $45,000,000.00 made by Borrowers payable to the
order of the Bank, as the same may be renewed, extended, modified, increased or
restated from time to time.
 
“Other Collateral” shall mean the tracts of Land listed on Exhibit B, attached
hereto, and no other part or portion of the Mortgaged Property.
 
“PBGC”shall mean the Pension Benefit Guaranty Corporation, or any Person
succeeding to the present powers and functions of the Pension Benefit Guaranty
Corporation.
 
“Pension Plan(s)”shall mean any and all employee benefit pension plans of
Borrower and/or any of its Subsidiaries in effect from time to time, as such
term is defined in ERISA.
 
“Permitted Disposition” shall mean (i) a transfer of a beneficial interest in
any Borrower or any entity holding a direct or indirect interest in any Borrower
by any person or entity holding such an interest to any other person or entity
holding such an interest as of the date of this Agreement (the “Interest
Holders”); (ii) any transfer of a legal or beneficial interest in any
publicly-traded stock of Stratus; or (iii) a transfer of a legal or beneficial
interest in any Borrower or any entity holding a direct or indirect interest in
any Borrower for bona fide estate planning purposes to: (A) members of such
transferor’s immediate family or (B) a trust, the holders of the beneficial
interests of which are a current Interest Holder or a member of the Interest
Holder’s immediate family; provided, however, that a Permitted Disposition shall
not include any transfer or series of transfers which (1) after taking into
account any prior Permitted Disposition shall result in (x) the proposed
transferee owning (directly or indirectly) more than 49% of the interests in any
Borrower or any entity holding a direct or indirect interest in any Borrower
unless such transferee owned more than 49% of such interests as of the date of
this Agreement, or (y) a transfer of more than 49% of the interests in any
Borrower or any entity holding a direct or indirect interest in any Borrower;
(2) shall result in a change of control of any Borrower or the day to day
operations of the Mortgaged Property; (3) notice of which has not been given by
Borrower to Bank, together with copies of all instruments effecting such
transfer later than seven (7) Business Days prior to the effective date of such
transfer (except notice shall not be required with respect to any stock of any
Borrower publicly traded on a national stock exchange); or (4) occurs at any
time when an Event of Default has occurred and remains uncured (except with
respect to any stock of any Borrower publicly traded on a national stock
exchange). For the purposes of Permitted Dispositions, a change of control of
any Borrower or any entity holding a direct or indirect interest in any Borrower
shall be deemed to have occurred if there is any change in the identity of the
individual or group of individuals who have the right, by virtue of the articles
of incorporation, articles of organization, the by-laws or an agreement, with or
without taking any formative action, to cause such Borrower or such entity to
take some action or to block such Borrower or such entity from taking some
action which, in either case, such Borrower or such entity could take or could
refrain from taking were it not for the rights of such stockholders, partners or
members of such Borrower or such entity, as the case may be.
 
“Permitted Encumbrances” shall mean Liens in favor of the Bank, all matters
shown on Schedule B of the Title Policy, Liens for taxes not yet due and
payable, Liens not delinquent arising in the ordinary course of business and
created by statute in connection with worker’s compensation, unemployment
insurance, social security and similar statutory obligations, and Contested
Items.
 
“Person”or “person”shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.
 
"Plans" means the plans and specifications for the construction of each House,
prepared by Borrower or a design professional and approved by Bank as required
herein, by all applicable Governmental Authorities, and by any party to a
purchase or construction contract with a right of approval, and all amendments
and modifications thereof approved in writing by the same.
 
“Primary Collateral”shall mean the tracts of Land listed on Exhibit A, attached
hereto, and no other part or portion of the Mortgaged Property; provided,
however, the Primary Collateral may be expanded by adding additional collateral
to Exhibit A and obtaining an Appraisal, an environmental audit, Title Policy
and other documents that may be required by Bank with respect to such additional
collateral.
 
“Related Party”shall mean any corporation, partnership, limited liability
company or any other legal entity in which Stratus owns or holds, directly or
indirectly, any legal or beneficial ownership interest.
 
“Related Party Assets” shall mean the assets owned by the Borrower which may be
transferred to the Related Parties from time to time.
 
“Release Provisions”shall mean the provisions set forth on Addendum 3 attached
hereto.
 
“Request for Advance” shall mean an oral or written request or authorization for
an Advance of Loan proceeds which, if made in writing, shall be in the form
annexed hereto as Exhibit E, or in such other form as is acceptable to Bank.
 
"Sales Contracts" means all contracts relating to the sale of Calera Court
Houses, including all Approved Sales Contracts.
 
“Section 2.17 Assets” shall have the meaning given to the term in Section 2.17
of Addendum 2.
 
“Security Agreement” means, collectively, all security agreements executed by
Borrowers in favor of Bank pursuant to which Borrowers grant a security interest
in certain personal property of Borrowers to Bank.
 
“Special Account” means the account styled "Stratus Properties Inc. Controlled
Disbursement Account", Account No. 1880671001, or any successor account.
 
“Subsidiary” shall mean as to any particular parent entity, any corporation,
partnership, limited liability company or other entity (whether now existing or
hereafter organized or acquired) in which more than fifty percent (50%) of the
outstanding equity ownership interests having voting rights as of any applicable
date of determination, shall be owned directly, or indirectly through one or
more Subsidiaries, by such parent entity.
 
“Surveys”shall mean a survey of each tract of the Primary Collateral in form and
content reasonably satisfactory and acceptable to the Bank and sufficient to
allow the Title Company to endorse the standard survey exception in the Title
Policy to “shortages in area” only.
 
"Tangible Net Worth" shall mean, with respect to any Person and as of any
applicable date of determination, (a) the net book value of all assets of such
Person (excluding Affiliate Receivables, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill, and all other intangible assets of
such Person), after all appropriate deductions in accordance with GAAP
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), less (b) all Debt of such Person at such time.
 
“Telephone Notice Authorization”shall mean an agreement in form satisfactory to
Bank authorizing telephonic and facsimile notices of borrowing and establishing
a codeword system of identification in connection therewith.
 
“Title Company”shall mean the Title Company (and its issuing agent,
inapplicable) issuing the Title Policy, which shall be acceptable to Bank in its
sole and absolute discretion.
 
“Title Policy”shall mean the mortgagee policy of title insurance issued by the
Title Company, on a coinsurance or reinsurance basis (with direct access
endorsement or rights) if and as required by Bank, in the aggregate maximum
amount of $45,000,000.00 insuring that the Deeds of Trust covering the Primary
Collateral constitute valid liens covering the Primary Collateral subject only
to those exceptions which Bank may approve and containing such endorsements as
Bank may require. 
 
“UCC”shall mean the Uniform Commercial Code as adopted and in force in the State
in which the Land is located, as amended.
 


 


--------------------------------------------------------------------------------




ADDENDUM 2
 
LOAN TERMS, CONDITIONS AND PROCEDURES ADDENDUM
 

SECTION 1.  
THE LOAN

 
1.1  Agreements to Lend. Bank hereby agrees to lend to Borrowers up to but not
in excess of the Maximum Loan Amount, and Borrowers hereby agree to borrow such
sums from Bank, all upon and subject to the terms and provisions of this
Agreement, such sums to be evidenced by the Note; provided, however, in no event
shall the aggregate outstanding principal balance of the Loan and any Letters of
Credit exceed the Maximum Loan Amount. Subject to the terms and provisions of
this Agreement and the other Loan Documents, principal repaid on the Loan may be
reborrowed by Borrowers. Borrowers’ liability for repayment of the interest on
account of the Loan shall be limited to and calculated with respect to Loan
proceeds actually disbursed to Borrowers pursuant to the terms of this Agreement
and the Note and only from the date or dates of such disbursements. Bank may, in
Bank’s discretion, disburse Loan proceeds by journal entry to pay interest and
financing costs and disburse Loan proceeds directly to third parties to pay
costs or expenses required to be paid by Borrowers pursuant to this Agreement.
Loan proceeds disbursed by Bank by journal entry to pay interest or financing
costs, and Loan proceeds disbursed directly by Bank to pay costs or expenses
required to be paid by Borrowers pursuant to this Agreement, shall constitute
Advances to Borrowers.
 
1.2  Advances. The proceeds of the Loan shall be disbursed to Borrowers in one
or more Advances provided all applicable conditions to Advances for the Loan set
forth in this Agreement have been satisfied. Without limiting the foregoing, any
Advance requested by Borrower under the Loans shall be subject to Borrower’s
satisfaction of the terms and conditions set forth in this Addendum 2
(including, if applicable, Section 2.17 (Additional Land Acquisitions)) and in
particular shall comply with the use of proceeds restrictions set forth in
Section 2.4 below. The Initial Advance shall be used to repay all indebtedness
outstanding under the Original Credit Agreement on the date of this Agreement.
 
1.3  Limitation on Advances. Under no circumstances shall Bank be required to
disburse any proceeds of the Note that would cause the outstanding balance
thereof plus the Letter of Credit Liabilities at any one time to exceed the
Maximum Loan Amount or disburse any proceeds of the Loan that would cause the
aggregate outstanding balance of the Loan plus the Letter of Credit Liabilities
at any one time to exceed the Maximum Loan Amount.
 
1.4  Regulatory Restrictions. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, in no event shall Bank be required to
disburse, nor shall Borrowers be entitled to demand that Bank disburse, all or
any portion of the Loan if the amounts of the Loan would, in Bank’s sole and
absolute discretion, cause Bank to exceed the lending limit to a single borrower
under any applicable state or federal law, regulation or ruling. If Bank
determines, in its sole and absolute discretion, at any time (including after
any portion or all of the Loan has been disbursed) that the transactions
evidenced by this Agreement and the other Loan Documents violates such lending
limit restriction, then Bank shall have the right to immediately declare the
Note to be due and payable and shall thereafter have no further obligations to
disburse any further proceeds of the Loan. In such event, Borrowers shall be
required to immediately pay all outstanding Indebtedness and shall have no
further rights and privileges under this Agreement and the other Loan Documents.
 
1.5  Repayment of and Interest on Loan. The Indebtedness from time to time
outstanding under and evidenced by the Note shall bear interest at the
applicable rate per annum set forth in the Note until the occurrence of an Event
of Default and thereafter at the Default Rate and shall otherwise be repaid in
accordance with the terms of the respective Note. All unpaid principal, accrued
and unpaid interest and other amounts owing under the Note shall be due and
payable on the Maturity Date. The Bank shall review the Loan each year as of the
date which is twelve (12) months prior to the then Maturity Date (the "Review
Date"), as the Maturity Date may be extended from time to time. In connection
with such review, Bank will notify Borrower on or about the Review Date of
whether the Bank will agree to extend the Maturity Date. The determination of
whether to grant a particular 12 month extension option of the Maturity Date
hereunder shall be in Bank's sole discretion. In the event that Bank elects to
so grant an option to Borrower to extend the Maturity Date and Borrower
exercises such option, then at Bank's option, Borrowers shall (i) execute an
extension agreement in form and substance reasonably acceptable to Bank
evidencing such extension, and (ii) provide an endorsement to the Title Policy
in connection with such extension.
 
1.6  Fees.
 
(a)  Commitment Fee. Borrowers shall pay the Commitment Fee to Bank upon the
execution of this Agreement and the closing of the Loan as consideration for the
increase in the amount of the Loan from the amount previously committed by Bank
in the Original Credit Agreement.
 
(b)  Unused Commitment Fee. Borrowers shall pay to Bank an unused commitment fee
in an amount equal to the product of (a) one-eighth of one percent (.125%) per
annum multiplied by (b) the difference between (i) the Maximum Loan Amount and
(ii) the aggregate outstanding principal balance of the Loan. Such fee shall be
computed on a daily basis and shall be payable quarterly in arrears as of the
end of each of Borrower's fiscal quarters. Bank shall invoice Borrower for such
fees, which invoice shall be due and payable within fifteen (15) days after
receipt.
 
(c)  Administration Fee. Borrowers shall pay an annual upfront administration
fee to Bank in the amount of $15,000, which fee shall be due and payable on the
date of this Agreement and on each anniversary date hereof; provided that the
administration fee due and payable on the date hereof shall be prorated based on
the number of months remaining until the Review Date (i.e., the administration
fee due on the date hereof shall be $10,000).
 
(d)  Extension Fee. In the event that Borrower exercises an extension option
granted by Bank to extend the Maturity Date (it being acknowledged that Bank has
no obligation to grant an extension option), Borrowers shall pay an extension
fee (an "Extension Fee") in amount equal to one-fourth of one percent (.25%) of
the Maximum Loan Amount on a per annum basis for such extension.
 

SECTION 2.  
ADVANCES, PAYMENTS, RECOVERIES AND COLLECTIONS

 
2.1  Advance Procedure. Except as hereinafter provided, Borrowers may request an
Advance by submitting to Bank a Request for Advance by an authorized
representative of Borrowers, subject to the following:
 
(a)  each such Request for Advance shall include, without limitation, a report
setting forth the then current Borrowing Base Limitation substantially in the
format attached hereto as Exhibit C, the proposed amount of such Advance and the
proposed Disbursement Date, which date must be a Business Day;
 
(b)  a Request for Advance, once communicated to Bank, shall not be revocable by
Borrowers;
 
(c)  each Request for Advance, once communicated to Bank, shall constitute a
representation, warranty and certification by Borrowers as of the date thereof
that:
 
(i)  both before and after the making of such Advance, all of the Loan Documents
are and shall be valid, binding and enforceable against each Loan Party, as
applicable;
 
(ii)  all terms and conditions precedent to the making of such Advance have been
satisfied, and shall remain satisfied through the date of such Advance;
 
(iii)  the making of such Advance will not cause the aggregate principal amount
outstanding on the Note plus the Letter of Credit Liabilities to exceed the
Maximum Loan Amount;
 
(iv)  no Default or Event of Default shall have occurred or be in existence, and
none will exist or arise upon the making of such Advance;
 
(v)  the representations and warranties contained in this Agreement, and the
other Loan Documents are true and correct in all material respects and shall be
true and correct in all material respects as of the making of such Advance; and
 
(vi)  the Advance will not violate the terms or conditions of any contract,
indenture, agreement or other borrowing of any Loan Party.
 
Bank may elect (but without any obligation to do so) to make an Advance upon the
telephonic or facsimile request of Borrowers, provided that Borrowers have first
executed and delivered to Bank a Telephone Notice Authorization. If any such
Advance based upon a telephonic or facsimile request is made by Borrowers, Bank
may require Borrowers to confirm said telephonic or facsimile request in writing
by delivering to Bank, on or before 11:00 a.m. (Dallas, Texas time) on the next
Business Day following the Disbursement Date of such Advance, a duly executed
written Request for Advance, and all other provisions of this Section 2.1 shall
be applicable with respect to such Advance. In addition, Borrowers may authorize
the Bank to automatically make Advances pursuant to such other written
agreements as may be entered into by Bank and Borrowers. Except as set forth in
this Agreement, all Advances are to be made by direct deposit into the Special
Account.
 
2.2  Voluntary Prepayment. Borrowers may prepay all or part of the outstanding
balance under the Note (subject to the provisions of the Note regarding a
prepayment prior to the expiration of the applicable Interest Period for a LIBOR
Rate Tranche) at any time, without premium, penalty or prejudice to the right of
Borrowers to reborrow sums of the Loan under the terms of this Agreement,
subject to the terms and conditions of the Loan Documents.
 
2.3  Maximum Loan Amount and Reduction of Indebtedness. Notwithstanding anything
contained in this Agreement to the contrary, the principal amount of the Loan at
any time outstanding plus the Letter of Credit Liabilities shall not exceed the
Maximum Loan Amount. If said limitation is exceeded at anytime, Borrowers shall
immediately, without demand by Bank, pay to Bank an amount not less than such
excess, or, if Bank, in its sole discretion, shall so agree, Borrowers shall
provide Bank cash collateral in an amount not less than such excess, and
Borrowers hereby pledge and grant to Bank a security interest in such cash
collateral so provided to Bank.
 
2.4  Use of Proceeds of Loan. The proceeds of the Loan shall be used to fund
equity contributions for development ventures of Borrower, for pre-development
and development costs for the Land, such as earnest money deposits, and property
improvements in connection with the Land and other working capital needs of
Borrowers, including corporate and project general, administrative and operating
costs, stock repurchase costs (not to exceed $6,500,000 in the aggregate during
the term of the Loan), pursuit costs, entitlement costs, taxes, business
endeavors associated with the development of commercial and residential real
properties, and for land acquisitions in accordance with the terms of Section
2.17 of this Addendum.
 
2.5  Non-Application of Chapter 346 of Texas Finance Code. The provisions of
Chapter 346 of the Texas Finance Code are specifically declared by the parties
not to be applicable to any of the Loan Documents or the transactions
contemplated thereby.
 
2.6  Place of Advances. All Advances are to be made at the office of Bank, or at
such other place as Bank may designate.
 
2.7  Bank’s Books and Records. The amount and date of each Advance hereunder,
the amount from time to time outstanding under the Note, the interest rate in
respect of the Loan, and the amount and date of any repayment hereunder or under
the Note, shall be noted on Bank’s books and records, which shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrowers of their obligations to pay to Bank all amounts owing to Bank under or
pursuant to the Loan Documents, in each case, when due in accordance with the
terms hereof or thereof.
 
2.8  Payments on Non-Business Day. In the event that any payment of any
principal, interest, fees or any other amounts payable by Borrowers under or
pursuant to any Loan Document shall become due on any day which is not a
Business Day, such due date shall be extended to the next succeeding Business
Day, and, to the extent applicable, interest shall continue to accrue and be
payable at the interest rate set forth in the applicable Note for and during any
such extension.
 
2.9  Payment Procedures. Unless otherwise expressly provided in a Loan Document,
all sums payable by Borrowers to Bank under or pursuant to any Loan Document,
whether principal, interest, or otherwise, shall be paid, when due, directly to
Bank at the office of Bank identified on the signature page of this Agreement,
or at such other office of Bank as Bank may designate in writing to Borrowers
from time to time, in immediately available United States funds, and without
setoff, deduction or counterclaim. Bank may, in its discretion, charge any and
all deposit or other accounts (including, without limitation, any account
evidenced by a certificate of deposit or time deposit) of any Borrower
maintained with Bank for all or any part of any Indebtedness which is not paid
when due and payable; provided, however, that such authorization shall not
affect any Borrower’s obligations to pay all Indebtedness, when due, whether or
not any such account balances maintained by such Borrower with Bank are
insufficient to pay any amounts then due.
 
2.10  Maximum Interest Rate. It is expressly stipulated and agreed to be the
intent of Borrower and Bank at all times to comply strictly with the applicable
Texas law governing the maximum rate or amount of interest payable on the
Indebtedness (or applicable United States federal law to the extent that it
permits Bank to contract for, charge, take, reserve or receive a greater amount
of interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and Bank
related to any of the Indebtedness, (ii) contracted for, charged or received by
reason of Bank’s exercise of the option to accelerate the maturity of the Note
and/or any other portion of the Indebtedness, or (iii) Borrower will have paid
or Bank will have received by reason of any voluntary prepayment by Borrower of
the Note and/or any of the other Indebtedness, then it is Borrower’s and Bank’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by Bank shall be credited on the
principal balance of the Note and/or any of the other Indebtedness evidenced by
the Loan Documents (or, if the Note and all other Indebtedness evidenced by the
Loan Documents have been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrower and Bank agree that Bank shall, with
reasonable promptness after Bank discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against any other Indebtedness then owing by Borrower to Bank. Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Bank, Borrower will provide written notice to Bank, advising Bank in
reasonable detail of the nature and amount of the violation, and Bank shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note and/or other Indebtedness then
owing by Borrower to Bank. All sums contracted for, charged or received by Bank
for the use, forbearance or detention of any of the Indebtedness, including any
portion of the debt evidenced by the Note shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of the Note and/or other Indebtedness (including any and all
renewal and extension periods) until payment in full so that the rate or amount
of interest on account of the Note and/or other Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the other Indebtedness for so long as any Indebtedness is outstanding.
 
In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or any of the other Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Document it is not the intention of Bank to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
 
2.11  Receipt of Payments by Bank. Any payment by Borrowers of any of the
Indebtedness made by mail will be deemed tendered and received by Bank only upon
actual receipt thereof by Bank at the address designated for such payment,
whether or not Bank has authorized payment by mail or in any other manner, and
such payment shall not be deemed to have been made in a timely manner unless
actually received by Bank on or before the date due for such payment, time being
of the essence. Borrowers expressly assume all risks of loss or liability
resulting from non-delivery or delay of delivery of any item of payment
transmitted by mail or in any other manner. Acceptance by Bank of any payment in
an amount less than the amount then due shall be deemed an acceptance on account
only, and any failure to pay the entire amount then due shall constitute and
continue to be an Event of Default hereunder. Bank shall be entitled to exercise
any and all rights and remedies conferred upon and otherwise available to Bank
under any Loan Document upon the occurrence and during the continuance of any
such Event of Default. Borrower further agrees that after the occurrence and
during the continuance of any Default Bank shall have the continuing exclusive
right to apply and to reapply any and all payments received by Bank at any time
or times, whether as voluntary payments, proceeds from any Mortgaged Property,
offsets, or otherwise, against the Indebtedness in such order and in such manner
as Bank may, in its sole discretion, deem advisable, notwithstanding any entry
by Bank upon any of its books and records. Borrowers hereby expressly agree
that, to the extent that Bank receives any payment or benefit of or otherwise
upon any of the Indebtedness, and such payment or benefit, or any part thereof,
is subsequently invalidated, declared to be fraudulent or preferential, set
aside, or required to be repaid to a trustee, receiver, or any other Person
under any bankruptcy act, state or federal law, common law, equitable cause or
otherwise, then to the extent of such payment or benefit, the Indebtedness, or
part thereof, intended to be satisfied shall be revived and continued in full
force and effect as if such payment or benefit had not been made or received by
Bank, and, further, any such repayment by Bank shall be added to and be deemed
to be additional Indebtedness.
 
2.12  Security. Payment and performance of the Indebtedness shall be secured by
Liens on the assets, other collateral and properties of Borrowers and of such
other Loan Parties as Bank may require from time to time, except that any
projects owned by Subsidiaries of Borrowers which are financed with
project-related debt (and not financed with proceeds of the Loan) shall not be
security for the Loan, provided that with respect to any of the Mortgaged
Property which is collateral for the Loan, the required Partial Release Price is
paid to Bank pursuant to Addendum 3 hereof to obtain a release of such Mortgaged
Property in connection with the commencement of any such project.
 
2.13  Conditions Precedent to the Initial Advance. The obligation of the Bank to
make the Initial Advance on the Loan pursuant to this Agreement shall be subject
to the satisfaction of all of conditions precedent set forth in this Section. In
the event that any condition precedent is not so satisfied but Bank elects to
make the Initial Advance on the Loan notwithstanding the same, such election
shall not constitute a waiver of such condition and the condition shall be
satisfied prior to any subsequent Advance.
 
(a)  All of the Loan Documents shall be in full force and effect and binding and
enforceable obligations of Borrowers and, to the extent that it is a party
thereto or otherwise bound thereby, of each other Person who may be a party
thereto or bound thereby.
 
(b)  All actions, proceedings, instruments and documents required to carry out
the borrowings and transactions contemplated by this Agreement or any other Loan
Document or incidental thereto, and all other related legal matters, shall have
been satisfactory to and approved by legal counsel for Bank, and said counsel
shall have been furnished with such certified copies of actions and proceedings
and such other instruments and documents as they shall have requested.
 
(c)  Each Loan Party shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.
 
(d)  Borrowers shall have delivered; or caused to have been delivered, to Bank
or done or caused to have been done, to Bank’s satisfaction each and every of
the following items:
 
(1) This Agreement (together with all addenda, schedules, exhibits,
certificates, opinions, financial statements and other documents to be delivered
pursuant hereto), the Note, the Deeds of Trust and all other Loan Documents duly
executed, acknowledged (if required) and delivered by Borrowers and any Person
who is a party thereto.
 
(2) (i) Copies of resolutions of the board of directors, partners or members or
managers, as applicable, of each Loan Party evidencing approval of the borrowing
hereunder and the transactions contemplated by the Loan Documents, and
authorizing the execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party or by which it is otherwise bound, which
resolutions shall have been certified by a duly authorized officer, partner or
other representative, as applicable, of each Loan Party as of the date of this
Agreement as being complete, accurate and in full force and effect; (ii)
incumbency certifications of a duly authorized officer, partner or other
representative, as applicable, of each Loan Party, in each case, identifying
those individuals who are authorized to execute the Loan Documents for and on
behalf of such Person(s), respectively, and to otherwise act for and on behalf
of such Person(s); (iii) certified copies of each of such Person(s)’ articles of
incorporation and bylaws, partnership agreement, certificate of limited
partnership, articles of organization, regulations or operating agreement, as
applicable, and all amendments thereto; and (iv) certificates of existence, good
standing and authority to do business, as applicable, certified substantially
contemporaneously with the date of this Agreement, from the state or other
jurisdiction of each of such Person(s)’ organization and from every other state
or jurisdiction in which such Person is required, under applicable law, to be
qualified to do business.
 
(3) Proof that appropriate security agreements, financing statements, mortgages,
deeds of trust, collateral and such additional documents or certificates as may
be required by Bank and/or contemplated under the terms of any and every Loan
Document, and such other documents or agreements of security and appropriate
assurances of validity, perfection and priority of Lien as Bank may request
shall have been executed and delivered by the appropriate Persons and recorded
or filed in such jurisdictions and such other steps shall have been taken as
necessary to perfect, subject only to Permitted Encumbrances, the Liens granted
thereby.
 
(4) An opinion of Borrowers’ legal counsels, dated as of the date of this
Agreement, as to enforceability and authority issues and covering such other
matters as are required by Bank and which are otherwise reasonably satisfactory
in form and substance to Bank.
 
(5) A UCC, tax lien and judgment lien record search, disclosing no notice of any
Liens or encumbrances filed against any of the Mortgaged Property, other than
the Permitted Encumbrances.
 
(6) Evidence of insurance coverage as required by this Agreement and the Deeds
of Trust.
 
(7) The Title Policy (or the Title Company’s unconditional commitment to issue
the Title Policy upon recordation of the Deeds of Trust).
 
(8) An environmental audit report covering the Primary Collateral, in form and
content and conducted and prepared by an environmental consultant reasonably
acceptable to Bank. Borrowers agree that Bank may disclose the contents of such
environmental audit report to Governmental Authorities and Borrowers shall
deliver to Bank the written consent to such disclosure from the respective
environmental consultant.
 
(9) Evidence that none of the Primary Collateral is located within any
designated flood plain or special flood hazard area (as may be shown on the
surveys delivered to Bank or other evidence acceptable to Bank) or, in lieu
thereof at Bank’s request, evidence that Borrowers have applied for and received
flood insurance covering the insurable Improvements in the maximum coverage
available to Bank.
 
(10) To the extent portions of the Primary Collateral have been platted,
full-size, single sheet copies of all recorded subdivision or plat maps of the
Primary Collateral approved (to the extent required by Governmental
Requirements) by all Governmental Authorities, if applicable, and legible copies
of all instruments representing exceptions to the state of title to the Primary
Collateral.
 
(11) Current Financial Statements of Borrowers.
 
(12) If requested by Bank, a soils and geological report covering the Primary
Collateral issued by a laboratory approved by Bank, which report shall be
reasonably satisfactory in form and substance to Bank, and shall include a
summary of soils test borings.
 
(e)  Bank shall have received payment of the Commitment Fee.
 
(f)  Bank shall have received such other instruments, documents and evidence
(not inconsistent with the terms hereof) as Bank may reasonably request in
connection with the making of the Loan hereunder, and all such instruments,
documents and evidence shall be satisfactory in form and substance to Bank.
 
(g)  Upon making the Initial Advance on the Loan, the sum of the amount
outstanding on the Loan and all Letter of Credit Liabilities shall not exceed
the Maximum Loan Amount.
 
2.14  Conditions to Subsequent Advances and Letters of Credit. Bank has no
obligation to make any Advance on the Loan or to issue any Letter of Credit
subsequent to the Initial Advance unless the following conditions precedent are
satisfied on or before the Disbursement Date for such Advance:
 
(a)  At Bank’s request, Borrower shall furnish to Bank an endorsement to the
Title Policy (or if an endorsement is not available, a letter from the Title
Company) showing “nothing further” of record affecting the Primary Collateral
from the date of recording of the Deeds of Trust, except such matters as Bank
specifically approves.
 
(b)  All Loan Documents shall be in full force and effect and binding and
enforceable obligations of each Loan Party.
 
(c)  Each of the representations and warranties of each Loan Party under any
Loan Document shall be true and correct in all material respects.
 
(d)  No Default or Event of Default shall have occurred and be continuing; there
shall exist no Material Adverse Effect; and no provision of law, any order of
any Governmental Authority, or any regulation, rule or interpretation thereof,
shall have had any Material Adverse Effect on the validity or enforceability of
any Loan Document.
 
(e)  To the extent that any of the proceeds of the Advance are used to acquire
assets, Borrowers shall grant a first Lien on such assets, except for office
equipment such as computers and phone systems.
 
(f)  Upon making the Advance on the Loan then requested, the amount outstanding
on the Loan in the aggregate shall not exceed the Maximum Loan Amount.
 
2.15  Advance Not A Waiver. No Advance of the proceeds of the Loan shall
constitute a waiver of any of the conditions of Bank’s obligation to make
further Advances, nor, in the event Borrowers are unable to satisfy any such
condition, shall any such Advance have the effect of precluding Bank from
thereafter declaring such inability to be an Event of Default.
 
2.16  Advance Not An Approval. Bank shall have no obligation to make any Advance
or part thereof during the existence of any Default or Event of Default, but
shall have the right and option so to do; provided that if Bank elects to make
any such Advance, no such Advance shall be deemed to be either a waiver of the
right to demand payment of the Loan, or any part thereof, or an obligation to
make any other Advance.
 
2.17  Additional Land Acquisitions. Subject to the satisfaction of all
conditions precedent to Advances of the Loan, Bank hereby agrees to make one or
more Advances of the Loan, which Advances shall reduce the amount available to
Borrower under the Loan in question, in an amount not to exceed, without prior
Bank approval, (i) $3,000,000.00 at any one time, or (ii) $10,000,000.00 in the
aggregate (together with all other outstanding Advances for land acquisitions),
for the purpose of the acquisition of fee title to real property, provided that
Borrower (i) provides Bank with information about such real property as Bank may
reasonably request, (ii) executes and delivers to Bank for each acquisition a
deed of trust covering the real property acquired, substantially in the form of
the Deeds of Trust, granting to Bank a deed of trust first lien on such real
property, which deed of trust will be cross-defaulted and cross-collateralized
with the Deeds of Trust and other Loan Documents, (iii) causes the Title Company
to provide Bank with a Title Policy insuring such deed of trust as a first lien
on such real property and containing only such exceptions to title acceptable to
Bank, and in an amount and otherwise on terms and conditions reasonably
satisfactory to Bank, and (iv) executes and delivers to Bank its proposed
disposition plan of such real property which must be reasonably satisfactory to
Bank. Any and all real estate assets acquired in whole or part with Advances
made under this Section are sometimes referred to as "Section 2.17 Assets".
Notwithstanding anything in this Agreement to the contrary, such Section 2.17
Assets shall, for purposes of this Agreement, be deemed to be included as "Other
Collateral"; provided, however, that such Section 2.17 Assets may be designated
as part of the "Primary Collateral" by obtaining an Appraisal, an environmental
audit, Title Policy and other documents that may be reasonably required by Bank
to classify such Section 2.17 Assets as "Primary Collateral". Advances under the
Loan for other than the acquisitions of Section 2.17 Assets are not subject to
the terms and provisions of this Section 2.17.
 
2.18  Mandatory Prepayments. Borrower shall immediately pay to Bank for
application to the Loan in accordance with the terms of this Agreement and in
accordance with the Release Provisions set forth in Addendum 3, unless otherwise
agreed by Bank in writing, the following sums: (i) one-hundred percent (100%) of
the Net Proceeds received by or on behalf of any Borrower from the sale of all
or any portion of the Mortgaged Property (except to the extent expressly set
forth in Addendum 3 attached hereto) or upon the taking by condemnation of all
or any portion of the Mortgaged Property (except to the extent expressly set
forth in Addendum 3 attached hereto), (ii) one-hundred percent (100%) of the Net
Proceeds of MUD Reimbursables, (iii) one-hundred percent (100%) of the Net
Proceeds received upon the sale of any Section 2.17 Asset, (iv) one-hundred
percent (100%) of the Net Proceeds received from any sale or transfer of any of
the Credit Banks (but not any of the Credit Banks which are drawn on by Borrower
to develop the Land) and (v) and one-hundred percent (100%) of the distributions
received by any Borrower from any partnership or joint venture which is a
Related Party or Subsidiary of any such Borrower, upon the sale by such Related
Party or Subsidiary of any real property interest (“Partnership Distributions”).
 
2.19  Application of Payments. So long as no Event of Default exists, all
payments received from Borrower (including, without limitation, the application
of Net Proceeds received from MUD Reimbursables, proceeds received from the sale
or transfer of Credit Banks, the application of Net Proceeds from the sale of
Section 2.17 Assets, the application of Net Proceeds from the sale of Primary
Collateral or Other Collateral or Partnership Distributions, the application of
Net Proceeds from the conveyance of Primary Collateral or Other Collateral to a
Related Party, and release price proceeds from any other source) shall be
applied as follows:
 
(a) First, such proceeds shall be applied to pay interest current on the Note;
 
(b) Second, such proceeds shall be applied to pay any other sums (other than
principal) then due and payable under the Loan;
 
(c) Third, such proceeds shall be applied to pay the outstanding principal
balance then due under the Note; and
 
(d) Fourth, any remaining proceeds after application as above set forth shall be
distributed to Borrower at its discretion.
 

SECTION 3.  
LETTERS OF CREDIT

 
3.1  Letters of Credit. Subject to the terms and conditions of this Agreement
and the other Loan Documents, Borrower may, prior to the Maturity Date, request
Bank to issue one or more Letters of Credit under and as part of the Loan,
provided that the conditions to the issuance of Letters of Credit herein are
satisfied. In no event shall the Letter of Credit Liabilities ever exceed
$10,000,000.00; and the sum of (i) the outstanding principal balance of the Loan
plus (ii) the Letter of Credit Liabilities shall not ever exceed the Maximum
Loan Amount. Letters of Credit may be issued for business purposes reasonably
approved by Bank. As of the date hereof, a Letter of Credit in the face amount
of $3,500,000 issued for the account of Stratus 7000 West Joint Venture (a
Subsidiary of Stratus) and a letter of credit in the face amount of $1,645,000
issued for the account of Meridian Developer, L.P. (a Subsidiary of Stratus)
have been issued under and are outstanding pursuant to this Agreement.
 
3.2  Conditions to Letters of Credit. The issuance of each Letter of Credit
shall be subject to the following conditions:
 
(a)  such Letter of Credit and any amounts to be disbursed or advanced under
such Letter of Credit shall be used only for the same purposes as allowed for
Advances under the Loan, as set forth in Section 2.4 of Addendum 2 of the Loan
Agreement;
 
(b)  after taking into account any such Letter of Credit, the sum of (i) the
then existing Letter of Credit Liabilities, plus (ii) the then outstanding
principal balance of the Loan, does not (and shall at no time) exceed the
Maximum Loan Amount. Accordingly, the amount of all Letter of Credit
Liabilities, if any, shall reduce the amount of Advances available to Borrower
under the Loan;
 
(c)  the expiration date of such Letter of Credit is not more than six (6)
months after the maturity date of the Note;
 
(d)  such Letter of Credit shall be classified as a “Standby” Letter of Credit
in accordance with applicable laws and regulations applicable to Bank and in
accordance with the Bank’s customary practices at such times for reporting to
regulatory authorities;
 
(e)  the issuance of such Letter of Credit will be in compliance with all
applicable Governmental Requirements and all other applicable restrictions,
policies, and guidelines and will not subject Bank to any cost which is not
reimbursable by Borrower under the Loan Documents;
 
(f)  the form and terms of such Letter of Credit must be acceptable to Bank in
its sole discretion;
 
(g)  all other conditions in this Agreement to the issuance of such Letter of
Credit shall have been satisfied;
 
(h)  immediately before and after the issuance of such Letter of Credit, no
Event of Default or Default shall have occurred and be continuing; and
 
(i)  the representations and warranties of Borrower contained in this Agreement
and the other Loan Documents shall be true and correct on and as of the date of
issuance of such Letter of Credit.
 
Bank will honor any such request by Borrower for the issuance of a Letter of
Credit if the foregoing conditions (a) through (i) (collectively, the “LC
Conditions”) have been met as of the date of issuance of such Letter of Credit.
Bank may choose to honor any such request for any other Letter of Credit but has
no obligation to do so and may refuse to issue any other requested Letter of
Credit for any reason which Bank in its sole discretion deems relevant.
 
3.3  Requesting Letters of Credit. Borrower must make written application for
any Letter of Credit at least five (5) Business Days before the date on which
Borrower desires for Bank to issue such Letter of Credit. By making any such
written application, Borrower shall be deemed to have represented and warranted
that the LC Conditions will be met as of the date of issuance of such Letter of
Credit. Two (2) Business Days after the LC Conditions have been met (or if Bank
otherwise desires to issue such Letter of Credit), Bank will issue such Letter
of Credit at Bank’s office in Dallas, Texas. If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.
 
3.4  Reimbursement and Participations.
 
(a)  Reimbursement by Borrower. Each Matured L/C Obligation shall constitute an
Advance under the Loan. To the extent the same has not been repaid to Bank (with
the proceeds of an Advance under the Loan or otherwise), Borrower promises to
pay to Bank, or to Bank’s order, on demand, (i) the full amount of each Matured
L/C Obligation, whether such obligation accrues before or after the Maturity
Date, together with (ii) interest thereon at a rate per annum equal to the
"Applicable Base Rate" for the "Base Rate Tranche" (as such terms are defined in
the Note) until repaid in full; provided that after the Maturity Date or
following a Default or an Event of Default under this Agreement or the other
Loan Documents, such interest shall accrue at the Default Rate.
 
(b)  Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then Borrower may, during the
interval between the making thereof and the honoring thereof by Bank, request
Bank to make an Advance under the Loan to Borrower in the amount of such draft
or demand, which Advance shall be made concurrently with Bank’s payment of such
draft or demand and shall be immediately used by Bank to repay the amount of the
resulting Matured L/C Obligation. Such a request by Borrower shall be made in
compliance with all of the provisions hereof.
 
(c)  Letter of Credit Fees. In consideration of Bank’s issuance of any Letter of
Credit, Borrower agrees to pay to Bank a letter of credit fee at a rate equal to
two percent (2.0%) per annum. Each such fee will be, calculated based on the
term and face amount of such Letter of Credit and the above applicable rate and
will be payable upon issuance. In no event shall the issuance fee be less than
$500.00 for any Letter of Credit.
 
3.5  No Duty to Inquire.
 
(a)  Drafts and Demands. Bank is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance of payment or
thereafter. Bank is under no duty to determine the proper identity of anyone
presenting such a draft or making such a demand (whether by tested telex or
otherwise) as the officer, representative or agent of any beneficiary under any
Letter of Credit, and payment by Bank to any such beneficiary when requested by
any such purported officer, representative or agent is hereby authorized and
approved. Borrower agrees to hold Bank harmless and indemnified against any
liability or claim in connection with or arising out of the subject matter of
this section, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is approximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.
 
(b)  Extension of Letter of Credit Maturity. If the maturity of any Letter of
Credit is extended by its terms or by applicable law or governmental action, if
any extension of the maturity or time for presentation of drafts or any other
modification of the terms of any Letter of Credit is made at the request of
Borrower, or if the amount of any Letter of Credit is increased at the request
of Borrower, this Agreement shall be binding upon Borrower with respect to such
Letter of Credit as so extended, increased or otherwise modified, with respect
to drafts and property covered thereby, and with respect to any action taken by
Bank, or Bank’s correspondents in accordance with such extension, increase or
other modification.
 
(c)  Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, Bank shall have no duty to determine the proper identity of
anyone appearing as transferee of such Letter of Credit, nor shall Bank be
charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by Bank to any
purported transferee or transferees as determined by Bank is hereby authorized
and approved, and Borrower further agrees to hold Bank harmless and indemnified
against any liability or claim in connection with or arising out of the
foregoing, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.
 
3.6  LC Collateral.
 
(a)  Acceleration of Letter of Credit Liabilities. On the Maturity Date, or if
the Loan becomes immediately due and payable pursuant to the Loan Documents,
then, unless Bank otherwise specifically elects to the contrary, all Letter of
Credit Liabilities shall become immediately due and payable without regard to
whether or not actual drawings or payments on the Letters of Credit have
occurred, and Borrower shall be obligated to return all original Letters of
Credit to Bank and pay to Bank immediately an amount equal to the aggregate
Letter of Credit Liabilities which are then outstanding (taking into account the
actual return to Bank of any original outstanding Letters of Credit). All
amounts so paid shall first be applied to Matured L/C Obligations and the
remainder will be held by Bank as security for the remaining Letter of Credit
Liabilities (all such amounts held as security for Letter of Credit Liabilities
being herein collectively called “LC Collateral”) until such Letter of Credit
Liabilities become Matured L/C Obligations, at which time such LC Collateral
shall be applied to such Matured L/C Obligations, and any remaining amounts
after the repayment of all Matured L/C Obligations and Indebtedness shall be
returned to Borrowers.
 
(b)  Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by Bank in such investments as Bank may elect. All interest on
such investments shall be reinvested or applied to Matured L/C Obligations. When
all indebtedness evidenced by the Note and all Letter of Credit Liabilities have
been satisfied in full, all Letters of Credit have expired or been terminated,
and all of Borrower’s reimbursement obligations in connection therewith have
been satisfied in full, Bank shall release any remaining LC Collateral. Borrower
hereby assigns and grants to Bank a continuing security interest in all LC
Collateral, all investments purchased with such LC Collateral, and all proceeds
thereof to secure its Matured L/C Obligations and its obligations under this
Agreement, the Note and the other Loan Documents. Borrower further agrees that
Bank shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code as adopted in the State of Texas with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.
 
(c)  Payment of LC Collateral. When Borrower is required to provide LC
Collateral for any reason and fails to do so on the day when required, Bank may
without notice to Borrower provide such LC Collateral (whether by transfers from
other accounts maintained with Bank or otherwise) using any available funds of
Borrower.
 

SECTION 4.  
CALERA COURT CONSTRUCTION LOAN

 
4.1  Agreement to Lend. Subject to the terms, provisions and conditions of this
Agreement, Bank hereby agrees to make to the Borrower, and Borrower hereby
agrees to accept from Bank, Advances of proceeds of the Loan as provided in this
Agreement for the construction of Houses; provided, however, that the aggregate
amount of all Advances made and/or committed to be made hereunder, but exclusive
of amounts repaid, shall not exceed the Calera Court Sublimit. Amounts repaid
under the Calera Court Construction Loan may be reborrowed, subject to the terms
and conditions hereof. The nature of the Calera Court Construction Loan is a
guidance line of credit. Nothing to the contrary contained herein or in any of
the Loan Documents shall obligate or be construed to obligate Bank to make, or
shall entitle or be construed to entitle the Borrower to receive, any Advance
hereunder as to any specified House or Houses until Acceptance thereof by Bank.
Borrower acknowledge and agree that Bank, in its sole and absolute discretion,
with or without reason or justification, will make the decision as to whether
any specified House or Houses will receive Acceptance by Bank. Borrower has no
right and hereby waives, relinquishes and releases any right which it might now
or hereafter have, to demand Bank to make any Advance hereunder as to any
specified House or Houses until Acceptance thereof by Bank. Bank may, in Bank's
discretion, disburse Loan proceeds by journal entry to pay interest and
financing costs and disburse Loan proceeds directly to third parties to pay
costs or expenses required to be paid by Borrower pursuant to Section 4 of this
Agreement, and any such disbursements shall constitute Advances to Borrower. As
used in this Section 4, the term "Borrower" means the Calera Court Borrower;
provided, however, (i) the Calera Court Borrower shall only be liable for the
obligations under the Calera Court Construction Loan and shall have no personal
liability for any of the Indebtedness or other obligations arising under the
Loan which are not directly related to the Calera Court Construction Loan or the
Calera Court Lots and (ii) each of the Borrowers under this Agreement shall be
jointly and severally liable for all Advances made to the Calera Court Borrower.
 
4.2  Acceptance. Borrower may from time to time propose that Bank accept a House
for funding in accordance with an Approved Budget for same. "Acceptance" shall
be deemed to have occurred and Bank shall be deemed to have committed to make
Advances with respect to any such House at such time as Borrower has executed
and/or delivered to Bank all of the items required by Section 4.7 hereof and
otherwise satisfied all of the other conditions set forth in Section 4.8 hereof.
Bank shall, within 15 days after receipt of the above written notice, provide
Borrower written notice of Bank's acceptance or rejection of any such proposed
House together with an Approved Budget for same. Borrower shall not be entitled
to propose that any Houses receive Acceptance either (i) after the Acceptance
Termination Date, or (ii) to the extent the total Maximum Aggregate Advances Per
House for all Houses already equals the Calera Court Sublimit.
 
4.3  Maximum Commitment for Houses. Under no circumstances shall Borrower be
entitled to an aggregate amount of Advances outstanding at any time for the
Calera Court Construction Loan as a whole in excess of the Calera Court
Sublimit, and in no event shall the sum of (x) the aggregate amount of Advances
outstanding at any time for the Calera Court Construction Loan plus (y) the
unfunded amount committed for any House which has been accepted by Bank pursuant
to an Approved Budget, ever exceed the Calera Court Sublimit. In addition, the
Loan proceeds allocable for any House which is accepted by Bank as set forth in
the Approved Budget for such House shall be reserved and shall not be available
for disbursement for any purposes under the Loan other than for the construction
of such House. It is recognized and agreed that all Requests for Advances shall
indicate and be based on the actual percentage of completion of the Approved
Work for each House as calculated using the Approved Budget for same and shall
otherwise be on a form and with detail as may be required by Bank in Bank's
reasonable discretion. Any percentage of completion of Approved Work for any
House indicated by Borrower on any report or notice delivered to Bank shall be
subject to verification by Bank. To the extent, for whatever reason, the
outstanding balance of the Calera Court Construction Loan should ever exceed the
aggregate amount of then applicable actual percentage of completion of the
Approved Work for each and all Houses as calculated using the Approved Budget
for each, Borrower shall immediately upon demand by Bank make any principal
reductions necessary such that the then outstanding balance of the Calera Court
Construction Loan shall not exceed then applicable aggregate amount. The
aggregate maximum amount of any and all Advances for each House (the "Maximum
Aggregate Advances Per House") shall not exceed the lesser of (a) Borrower's
total cost of construction and completion of such House as provided in the
Approved Budget for such House, or (b) as applicable (i) for any Model House,
75% of the Appraised Value of such Model House, (ii) for any Spec House, the
lesser of 75% of the Appraised Value of such Spec House or $550,000, or (iii)
for any House that is Pre-Sold House, 80% of the Appraised Value of such House.
 
4.4  Allocations. The purposes for which proceeds of the Calera Court
Construction Loan are allocated and the respective amounts of such Allocations
are set forth in each Approved Budget. The Allocations for any House shall be
disbursed only for the purposes set forth in the Approved Budget for such House.
Bank shall not be obligated to make an Advance for an Allocation set forth in an
Approved Budget to the extent that the amount of the Advance for such Allocation
would, when added to all prior Advances for such Allocation, exceed the total of
such Allocation as set forth in the Approved Budget. Bank reserves the right, at
its option after the request by Borrower for same, to disburse Loan proceeds
allocated to any of the Allocations, or any percentage allocated to each stage
of disbursement as set forth in an Approved Budget, for such other purposes or
in such different percentages as Bank may, in its sole discretion, deem
necessary or advisable. Borrower shall not be entitled to require that Bank
reallocate funds among the Allocations or percentage among the various stages of
disbursement set forth in an Approved Budget.
 
4.5  Contingency Allocations. Any amount allocated in an Approved Budget for
"contingencies" or other non-specific purposes may, in Bank's discretion, be
disbursed by Bank to pay contingent costs and expenses of construction costs,
maintaining, and promoting the Mortgaged Property and such other costs or
expenses as Bank shall approve. Under no circumstances shall the Borrower have
the right to require Bank to disburse any amounts so allocated and Bank may
impose such requirements and conditions as it deems prudent and necessary should
it elect to disburse all or any portion of the amounts so allocated.
 
4.6  Limitation on Spec Houses and Model Houses. Bank shall have no obligation
to effectuate Acceptance of any new proposed Spec House or Model House if the
effect of such Acceptance would be to cause (i) the number of all Spec Houses
under the Calera Court Construction Loan to exceed at any one time four (4) Spec
Houses or (ii) the number of all Model Houses under the Calera Court
Construction Loan to exceed at any one time two (2) Model Houses. If, at any
time or for whatever reason, the number of all Spec Houses or Model Houses under
the Calera Court Construction Loan should exceed the foregoing limits, then,
Borrower shall be required to effectuate a mandatory partial release as to the
sufficient number of Spec Houses or Model Houses such that the foregoing limits
would not thereafter be exceeded. Such mandatory release would be effectuated in
accordance with the provisions of Addendum 3 hereof.
 
4.7  Conditions to Acceptance of Houses and Advances With Respect Thereto.
Acceptance by Bank of any House pursuant to Section 4.2 hereof and the making of
an Advance with respect thereto shall be subject to the prior or simultaneous
satisfaction of each of the conditions set forth in this Section. In the event
that any condition precedent is not so satisfied but Bank deems Acceptance to
have occurred as to a particular House notwithstanding the same, such election
shall not constitute a waiver of such condition and the condition shall be
satisfied prior to any subsequent Advance or Acceptance, as the case may be.
 
(a)  All of the Loan Documents shall be in full force and effect and binding and
enforceable obligations of Borrower and, to the extent that it is a party
thereto or otherwise bound thereby, of each other Person who may be a party
thereto or bound thereby, and there shall exist no Event of Default or Default.
 
(b)  Each Loan Party shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.
 
(c)  Borrower shall have delivered, or caused to have been delivered, to Bank or
done or caused to have been done, to Bank's satisfaction each and every of the
items required for the Initial Advance under Section 2.13 of Addendum 2 of this
Agreement, and all conditions to Advances set forth in Sections 2.13 and 2.14 of
this Addendum 2 shall have been satisfied as of the date of the Advance. In
addition, Borrower shall have delivered to Bank the following with regard to the
Acceptance of the House in question:
 
(i)  Evidence of insurance coverage as required by this Agreement and the Deed
of Trust.
 
(ii)  At Bank's request, an Interim Binder for Construction Loan covering such
proposed House.
 
(iii)  When available, an original or a copy of each proposed construction
contract covering any proposed House.
 
(iv)  A copy of the Plans covering all proposed Houses.
 
(v)  Evidence that all applicable zoning ordinances and restrictive covenants
affecting that portion of the Land upon which the House is to be constructed
permit the use for which the Improvements are intended and have been or will be
complied with.
 
(vi)  Evidence that all streets furnishing access to that portion of the Land
upon which the House is to be constructed have been dedicated to public use and
installed and accepted by applicable Governmental Authorities; and, except as
permitted by Bank, evidence that all streets furnishing access to any House for
which a request for Advance has been made, have been or will be timely
constructed in accordance with all applicable laws and development requirements.
 
(vii)  Evidence satisfactory to Bank showing the availability of all necessary
utilities at the boundary lines of that portion of the Land upon which the House
is to be constructed and, except as permitted by Bank, at the boundary lines of
each Lot with respect to which a request for Advance has been made, including
sanitary and storm sewer facilities, potable water, telephone, electricity and
gas services.
 
(viii)  Building permit(s) and all other permits required with respect to the
construction of the Houses and evidence that the proposed use of that portion of
the Land and Houses and construction of the Improvements thereon complies with
all Governmental Requirements, including applicable zoning ordinances and
restrictive covenants.
 
(ix)  An Approved Budget for each House.
 
(x)  As to each separate floor plan for proposed Houses, an Appraisal.
 
(xi)  If requested by Bank, a waiver of lien or lien subordination agreement(s)
executed by each contractor, laborer and supplier furnishing labor or materials
for the construction of Houses, in a form acceptable to Bank, for work performed
or materials supplied prior to the date of each Advance.
 
(xii)  Except in the case of Spec Houses and Model Houses, a fully executed copy
of the Approved Sales Contract for each House together with such supplementary
documentation as Bank may reasonably require (e.g., such buyer's written
evidence of creditworthiness, etc.).
 
(xiii)  Evidence that each Lot for which an Advance for a House thereon is
requested has been cleared, filled and graded, as necessary, and is in all
respects ready for construction of the House thereon.
 
(xiv)  As a condition to the final Advance with respect to any House, evidence
satisfactory to Bank that all streets furnishing access to such House have been
completed (and dedicated, if not private streets), and that all necessary
utilities for the use of such Houses have been brought to the House, are
completed and connected.
 
(xv)  Such other instruments, evidence or certificates as Bank may reasonably
request.
 
4.8  Conditions to All Advances. In addition to any other terms and conditions
set forth in this Agreement, the obligation of Bank to make any Advance under
this Agreement shall be further subject to the satisfaction of each of the
following conditions precedent on or before the Disbursement Date for such
Advance:
 
(a)  All conditions to Advances set forth in Sections 2.13 and 2.14 of this
Addendum 2 shall have been satisfied as of the date of the Advance.
 
(b)  Receipt by Bank of a monthly endorsement to the Title Policy (or if an
endorsement is not available, a letter from the Title Company) showing "nothing
further" of record affecting that portion of the Land upon which Houses are
being constructed from the date of recording of the Deed of Trust, except such
matters as Bank specifically approves.
 
(c)  Receipt by Bank of waivers signed and acknowledged (notarized) by each
Contractor that has done work included within any prior Request for Advance that
the respective Contractor has been paid in full (except for required retainage)
for, and waiving any mechanic's and materialmen's lien rights with respect to,
all work done at least 45 days prior to the current Request for Advance.
 
(d)  The Houses shall not have been materially damaged by fire or other
casualty.
 
(e)  None of that portion of the Land upon which Houses are being constructed
shall be subject to condemnation proceedings or negotiations for sale in lieu
thereof.
 
(f)  Borrower shall have recorded the executed Affidavits of Commencement to the
extent required hereunder.
 
(g)  Bank shall have obtained from the Inspecting Person an inspection report
relating to the House or Houses for which a Request for Advance has been made,
which report shall be satisfactory to Bank in its sole discretion.
 
4.9  Limitation on Advances; Borrower's Deposit. If at any time Bank shall in
its sole discretion deem that the undisbursed proceeds of the Loan are
insufficient to meet the costs of completing construction of the Approved Work,
plus the costs of insurance, ad valorem taxes and other normal costs incidental
to the Approved Work or ownership of the Houses which are a part of the
Mortgaged Property, Bank may refuse to make any additional Advances to Borrower
under this Section 4 until Borrower shall have deposited with Bank sufficient
additional funds ("Borrower's Deposit") to cover the deficiency which Bank deems
to exist. Such Borrower's Deposit will be disbursed by Bank to Borrower pursuant
to the terms and conditions hereof as if they constituted a portion of the Loan
being made hereunder. Borrower agrees upon fifteen (15) days written demand by
Bank to deposit with Bank such Borrower's Deposit. Bank shall pay interest on
the Borrower's Deposit at a rate typically paid by Bank on similar deposits.
 
4.10  Withholding on Advances. Bank may withhold from an Advance under this
Section 4 or, on account of subsequently discovered evidence, withhold from a
later Advance under this Section 4, or require Borrower to repay to Bank the
whole or any part of any earlier Advance, to such extent as may be necessary to
protect Bank from loss on account of (i) defective work with regard to a House
not remedied or requirements of Section 4 not performed, (ii) liens filed or
reasonable evidence indicating probable filing of liens against the portion of
the Mortgaged Property upon which Houses are being constructed, or (iii) failure
of Contractor to make payments to subcontractors for material or labor. When the
foregoing applicable grounds are satisfied and removed, such withheld amount
shall be promptly released.
 
4.11  Representations, Warranties and Covenants of Borrower. Borrower agrees
that all of the representations, warranties and covenants set forth in Article
3, Article 4 and Article 5 of this Agreement are applicable to Borrower except
to the extent otherwise expressly provided or the context requires that Borrower
is not a party to such representation, warranty or covenant.
 
4.12  Insurance. Borrower shall continue to provide insurance in accordance with
the requirements of this Agreement and as required under that certain Loan
Agreement (Revolving Credit) dated as of September ___, 2003 by and between
Borrower and Bank, as amended from time to time, the provisions of which are
incorporated herein by reference.
 
4.13  Construction of Houses.
 
(a)  Completion. As to each House, cause the construction thereof (i) to be
performed in a good and workmanlike manner, within the perimeter boundaries of
the Lot and within all applicable building and setback lines in accordance with
all Governmental Requirements and the Plans, (ii) to be prosecuted with
diligence and continuity and (iii) to be completed in all material respects in
accordance with the Plans on or before the applicable Completion Date, free and
clear of Liens or claims for Liens for material supplied and for labor or
services performed in connection with the construction of such House, other than
Permitted Encumbrances.
 
(b)  Surveys. Borrower will obtain, at Bank's request and at Borrower's expense,
(i) immediately after the installation of the forms for the pouring of the
foundations or slabs for each House, (ii) immediately upon completion of all
foundations or slabs, and before any above ground construction, and (iii) upon
completion of construction of each House, a survey prepared by a registered
engineer or surveyor acceptable to Bank, showing that the locations of such
forms, foundation or slabs and Houses, as applicable, are entirely within the
property lines of the applicable Lot, do not encroach upon any easement, setback
line or restrictions, are placed in accordance with the Plans, all Governmental
Requirements and all restrictive covenants affecting the Lot and/or Houses, and
showing no state of facts objectionable to Bank. Borrower shall maintain such
surveys and, if requested by Bank, within five (5) days after the request
therefor, shall deliver copies of same to Bank. If such surveys are so
requested, Bank shall have no obligation to make any Advance hereunder at any
time after the completion of foundations or slabs until receipt by Bank of such
foundation survey. All surveys provided to Bank must be in form and substance
reasonably acceptable to Bank.
 
(c)  Inspecting Person. Pay the fees and expenses of, and cooperate, with the
Inspecting Person and cause each contractor, architect, engineer and other
professional consultants engaged by Borrower in connection with the design and
construction of the Houses, to cooperate with the Inspecting Person in
connection with the performance of the Inspecting Person's duties. Without
limiting the generality of the foregoing, Borrower shall furnish or cause to be
furnished such items as working details, the Plans and details thereof, samples
of materials, licenses, permits, certificates of public authorities, zoning
ordinances, building codes and copies of the contracts between such person and
Borrower (if applicable). Borrower will permit Bank, the Inspecting Person and
their representative to enter upon the Land and wherever else any of the Houses
are located for the purposes of inspecting same. Borrower acknowledges that the
duties of the Inspecting Person run solely to Bank and that the Inspecting
Person shall have no obligations or responsibilities whatsoever to Borrower, any
contractor, design professional or any other Person, or to any of their agents,
employees, contractors or subcontractors.
 
(d)  Affidavit of Commencement. Within ten (10) days after the applicable
Commencement Date as to any House, and not before construction of such House has
actually begun, file or cause to be filed in the appropriate records of the
county in which the Lot is situated, an Affidavit of Commencement duly executed
by Borrower and the contractor performing the work on such Lot.
 
(e)  Affidavit of Completion. Within ten (10) days after construction of the
House on any Lot has been completed, file or cause to be filed in the
appropriate records in the county in which the Lot is situated an Affidavit of
Completion.
 
(f)  Delivery of Contracts. Upon Bank's request, deliver to Bank a copy of each
contract related to the Houses promptly after the execution of same by all
parties thereto. Within twenty (20) days after a request by Bank, Borrower shall
prepare and deliver to Bank a complete listing of all contracts, showing date,
term, parties, subject matter, concessions, whether any defaults exist, and
other information specified by Bank, with respect to each of such contracts.
 
(g)  Correcting Defects. Correct: (a) any structural defect in any of the
Houses; (b) any material departure from the Plans not approved in writing by
Bank (other than work performed in accordance with any change orders permitted
hereunder or any change orders otherwise approved by Bank); (c) any encroachment
by any part of any of the Houses or any other structures or improvements over or
on any set-back line, easement, adjoining property or other restricted area; and
(d) any encroachment of any adjoining structure upon any of the Land which any
survey or inspection reflects. The advance of Loan proceeds will not waive
Bank's right to require compliance with this Section.
 
(h)  Safe Storage. Safely store all equipment, supplies and materials not
affixed to or incorporated into the Houses on the Calera Court Lots or in a
warehouse acceptable to Bank, in each case under adequate safeguard to minimize
the possibility of loss, theft, damage or commingling with other property. Upon
Bank's request, Borrower will furnish an inventory of all such equipment,
supplies and materials stored off the Calera Court Lots, specifying their
location.
 
(i)  No Changes. Not amend, alter or change in any material respect (pursuant to
change order, amendment or otherwise) the Plans unless the same shall have been
approved in advance in writing by Bank, by all applicable Governmental
Authorities, by any party to a sales or construction contract (including an
Approved Sales Contract) with a right of approval, and by each surety under
payment or performance bonds, if any, covering any construction contract or any
other contract for construction of all or a portion of the Houses.
Notwithstanding anything in this Agreement to the contrary, Borrower shall be
allowed to make changes in the Plans upon and subject to the following
conditions and requirements (and such an approved change order executed in
compliance herewith will increase the amount of the Approved Budget for a House
as applicable so long as same does not cause the Calera Court Sublimit to be
exceeded):
 
(i)  Any single change shall not increase the Construction Costs for a House by
more than $15,000.00.
 
(ii)  All changes, including the currently requested change and all prior
changes, shall not increase the Construction Costs for a House in the aggregate,
by more than $50,000.00.
 
(iii)  Such change, by itself and when considered with all prior changes, shall
not, in Bank's reasonable discretion, cause or be likely to cause the Completion
of the House to occur after the Completion Date.
 
(iv)  Any such change, or all changes in the aggregate, shall not adversely
affect, in Bank's reasonable discretion, the structural integrity, utility or
appearance of the Houses.
 
(v)  Borrower shall have deposited into the Borrower's Deposit, sufficient funds
to cover all costs associated with the requested change and all increases in the
Construction Costs of the Houses anticipated by such changes, as determined by
Bank in its reasonable discretion.
 
(vi)  Borrower shall have submitted to Bank, the Inspecting Person, and the
applicable Contractor the requested change, together with changes in the Plans
necessary to accomplish such change, a certificate of the applicable Design
Professional in regard to same, and a change order to the construction contract
reflecting such change; and Bank shall have received the approval of such change
by the Inspecting Person and the approved and signed change order from the
applicable Contractor reflecting the increase in Construction Costs of the
Houses.
 
4.14  Completion of the Improvements after Event of Default. Bank shall have the
right, upon the occurrence of and during the continuance of an Event of Default,
in addition to any rights or remedies available to it under all other Loan
Documents, to enter into possession of that portion of the Mortgaged Property
upon which Houses are being constructed and perform any and all work and labor
necessary to complete the Houses in accordance with the Plans. All amounts so
expended by Bank shall be deemed to have been disbursed to Borrower as Loan
proceeds and secured by the Deeds of Trust. For this purpose, effective
automatically upon and at all times during the continuance of an Event of
Default, Borrower hereby constitutes and appoints (which appointment is coupled
with an interest and is therefore irrevocable) Bank as Borrower's true and
lawful attorney-in-fact, with full power of substitution to complete the Houses
in the name of Borrower, and hereby empowers Bank, acting as Borrower's
attorney-in-fact, as follows: to use any funds of Borrower, including any
balance which may be held in escrow, any Borrower's Deposit and any funds which
may remain unadvanced hereunder, for the purpose of completing the Houses in the
manner called for by the Plans; to make such additions and changes and
corrections in the Plans which shall be necessary or desirable to complete the
Houses in the manner contemplated by the Plans; to continue all or any existing
construction contracts or subcontracts; to employ such contractors,
subcontractors, agents, design professionals and inspectors as shall be required
for said purposes; to pay, settle or compromise all existing bills and claims
which are or may be liens, or may be necessary or desirable for the completion
of the work or the clearing of title; to execute all the applications and
certificates in the name of Borrower which may be required by any construction
contract; and to do any and every act with respect to the construction of the
Houses which Borrower could do in Borrower's own behalf. Bank, acting as
Borrower's attorney-in-fact, shall also have power in such an event to prosecute
and defend all actions or proceedings in connection with the Mortgaged Property
and to take such action and require such performance as is deemed necessary.
 
4.15  Assignment of Sales Contracts. Borrower, as additional security for the
payment and performance of the covenants, agreements and obligations of Borrower
to Bank arising under this Agreement and under all of the Loan Documents, hereby
grants a security interest in, and sells, transfers, assigns and sets over, to
Bank, its successors and assigns, all of Borrower's title and interest in and
to, and Borrower's rights, benefits and privileges under, any and all Sales
Contracts whether now existing or hereafter entered into, and all proceeds
therefrom. In furtherance of the foregoing, Borrower hereby agrees that this
assignment of Sales Contracts is made upon the following terms and conditions:
 
(a)  Borrower shall pay and perform all of Borrower's covenants, agreements and
obligations under the Sales Contracts and shall promptly notify Bank in writing,
as part of the monthly reports to be delivered to Bank pursuant to the terms and
conditions of this Agreement, of any termination of any Sales Contract. Borrower
hereby covenants and agrees not to (i) materially modify, amend or change any
Sales Contract after full execution thereof (except with regard to change orders
and extras), (ii) terminate or otherwise cancel any fully executed Sales
Contract except in the event of a default thereunder by the purchaser or the
purchaser's failure to satisfy any contingency thereunder, (iii) take any action
or exercise any right or option which would permit a purchaser to terminate or
otherwise cancel a Sales Contract, unless said purchaser is in default
thereunder, or (iv) further assign or create any further encumbrance or
hypothecation of Borrower's interest in any of the Sales Contracts, without the
prior written consent of Bank, unless required by any Governmental Authority, in
which case Borrower shall give Bank prior written notice thereof.
 
(b)  Upon the occurrence of an Event of Default, Bank may elect, in its sole
discretion, to exercise, in the name of Borrower, all of Borrower's rights,
benefits and privileges under each of the Sales Contracts, including all rights
in and to all deposits and other amounts collected or otherwise received from
purchasers under the Sales Contracts; in connection with such exercise of
rights, benefits and privileges, Bank shall have full power and authority to do
all acts as may be necessary, as determined in Bank's sole discretion, to close
any transaction contemplated under any Sales Contract, including to receive any
and all amounts paid or to be paid by a purchaser in connection therewith. Bank
shall not be required to give any notice of such election to Borrower. Borrower
hereby covenants and agrees to pay to Bank promptly upon demand any and all
reasonable costs and expenses, including reasonable attorneys' fees and expenses
incurred by Bank in connection with such an election by Bank to exercise its
rights under this Section. Furthermore, promptly upon demand by Bank, Borrower
shall take such actions and execute such documents as may be necessary to
facilitate Bank's exercise of its rights hereunder, including (i) delivering to
Bank all then existing Sales Contracts, (ii) delivering, jointly with Bank,
notices to purchasers of the assignment of their respective Sales Contracts,
(iii) conveying fee simple title to the purchaser of any of the Houses by a
proper, recordable warranty deed in connection with the closing of a transaction
under any of the Sales Contracts, and (iv) instructing any necessary party, such
as a title company handling a closing, to pay to Bank the proceeds of sale which
would otherwise have been paid or payable to Borrower.
 
(c)  Borrower shall indemnify, defend and hold Bank and its affiliates harmless
from and against any and all losses, liabilities, obligations, penalties,
claims, fines, lost profits, demands, litigation, defenses, costs, judgments,
suits, proceedings, damages, disbursements or expenses of any kind or nature
whatsoever (including attorneys' fees and expenses), consequential or otherwise,
which may at any time be either directly or indirectly imposed upon, incurred by
or asserted or awarded against Bank or any of Bank's affiliates in connection
with, arising from or relating to any action or actions taken by Bank pursuant
to this section prior to a foreclosure by Bank of the Mortgaged Property or
other taking of title by Bank in lieu of foreclosure of the Mortgaged Property,
INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND
EXPENSES RESULTING FROM BANK'S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT BUT ONLY
TO THE EXTENT CAUSED BY BANK'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Borrower's duty and obligation to defend, indemnify and hold harmless Bank shall
survive the payment of the Indebtedness and the release, partial release or
foreclosure (or action in lieu of foreclosure) of the Liens of the Deeds of
Trust, and the exercise by Bank of any and all remedies set forth herein or in
the other Loan Documents.
 
(d)  So long as no Event of Default has occurred, Borrower may continue to
receive and exercise all of its rights, benefits and privileges under the Sales
Contracts, except as herein restricted or provided otherwise.
 
(e)  Neither the assignment contained in this Section, nor any action or actions
on the part of Bank, shall constitute an assumption of any of the covenants,
agreements or obligations of Borrower by Bank under the Sales Contracts and
Borrower shall continue to be liable for all such covenants, agreements or
obligations. Borrower shall indemnify, defend and hold Bank and its affiliates
harmless from and against any and all losses, liabilities, obligations,
penalties, claims, fines, lost profits, demands, litigation, defenses, costs,
judgments, suits, proceedings, damages, disbursements or expenses of any kind or
nature whatsoever (including attorneys' fees and expenses), consequential or
otherwise, which may at any time be either directly or indirectly imposed upon,
incurred by or asserted or awarded against Bank or any of Bank's affiliates in
connection with, arising from or relating to any failure of Borrower to perform
and observe any of such obligations, INCLUDING ANY CLAIMS, LOSSES, COSTS,
DAMAGES, LIABILITIES, OBLIGATIONS, AND EXPENSES RESULTING FROM BANK'S OWN
NEGLIGENCE, EXCEPT AND TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY BANK'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Borrower's duty and obligation to
defend, indemnify and hold harmless Bank shall survive the payment of the
Indebted-ness and the release, partial release or foreclosure (or action in lieu
of foreclosure) of the Liens of the Deeds of Trust, and the exercise by Bank of
any and all remedies set forth herein or in the other Loan Documents.
 
(f)  Bank shall have the right, at any time (but shall have no obligation), to
take in its name or in the name of Borrower or otherwise, such action as Bank
may at any time or from time to time reasonably determine to be necessary to
protect the rights of Bank as the assignee of Borrower hereunder. Bank shall
incur no liability on account of any action taken by it or on its behalf in good
faith pursuant to the foregoing sentence or otherwise hereunder, whether or not
the same shall prove to be improper, inadequate or invalid, in whole or in part.
 
(g)  Upon the full and complete payment and performance of all of the covenants,
agreements and obligations of Borrower to Bank arising under this Agreement and
the other Loan Documents, the assignment contained in this Section shall become
null and void.
 
4.16  Assignment of Construction Contract. Borrower, as additional security for
the payment and performance of the covenants, agreements and obligations of
Borrower to Bank arising under this Agreement and under all of the Loan
Documents, hereby grants a security interest in, and sells, transfers, assigns
and sets over, to Bank, its successors and assigns, all of Borrower's title and
interest in and to, and Borrower's rights, benefits and privileges under, each
Construction Contract upon the following terms and conditions:
 
(a)  Borrower represents and warrants that the copy of each Construction
Contract the Borrower has furnished or will furnish to Bank is or will be (as
applicable) a true and complete copy thereof, including all amendments thereto,
if any, and that Borrower's interest therein is not subject to any claim, setoff
or encumbrance.
 
(b)  Neither this assignment nor any action by Bank shall constitute an
assumption by Bank of any obligations under any Construction Contract, and
Borrower shall continue to be liable for all obligations of Borrower thereunder,
Borrower hereby agreeing to perform all of its obligations under each
Construction Contract. Borrower agrees to indemnify and hold Bank harmless
against and from any loss, cost, liability or expense (including attorneys'
fees) resulting from any failure of Borrower to so perform.
 
(c)  Bank shall have the right at any time (but shall have no obligation) to
take in its name or in the name of Borrower such action as Bank may at any time
determine to be reasonably necessary or advisable to cure any default by
Borrower under any Construction Contract or to protect the rights of Borrower or
Bank thereunder. Bank shall incur no liability if any action so taken by it or
in its behalf shall prove to be inadequate or invalid, and Borrower agrees to
indemnify and hold Bank harmless against and from any loss, cost, liability or
expense (including reasonable attorneys' fees) incurred in connection with any
such action.
 
(d)  Effective automatically upon and at all times during the continuance of an
Event of Default, Borrower hereby irrevocably constitutes and appoints Bank as
Borrower's attorney-in-fact, in Borrower's or Bank's name, to enforce all rights
of Borrower under each Construction Contract. Such appointment is coupled with
an interest and is therefore irrevocable.
 
(e)  Prior to the occurrence of an Event of Default, Borrower shall have the
right to exercise its rights as owner under each Construction Contract, provided
that Borrower shall not cancel or amend any Construction Contract or do or
suffer to be done any act which would impair the security constituted by this
assignment without the prior written consent of Bank.
 
(f)  This assignment shall inure to the benefit of Bank and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any entity affiliated with Bank which
assumes Bank's rights and obligations under this Agreement.
 
4.17  Assignment of Plans. Borrower, as additional security for the payment and
performance of the covenants, agreements and obligations of Borrower to Bank
arising under this Agreement and under all of the Loan Documents, hereby grants
a security interest in, and sells, transfers, assigns and sets over, to Bank,
its successors and assigns, all of Borrower's title and interest in and to, and
Borrower's rights, benefits and privileges under, the Plans and hereby
represents and warrants to and agrees with Bank as follows:
 
(a)  Each schedule of the Plans delivered or to be delivered to Bank is and
shall be a complete and accurate description of the Plans.
 
(b)  The Plans are and shall be complete and adequate for the construction of
the Houses and there have been no modifications thereof except as described in
such schedule. Subject to Section 4.13(i) of this Addendum 2, the Plans shall
not be modified without the prior written consent of Bank.
 
(c)  Bank may use the Plans for any purpose relating to the Houses, including
inspections of construction and the completion of the Houses.
 
(d)  Bank's acceptance of this assignment shall not constitute approval of the
Plans by Bank. Bank has no liability or obligation in connection with the Plans
and no responsibility for the adequacy thereof or for the construction of the
Houses contemplated by the Plans. Bank has no duty to inspect the Houses, and if
Bank should inspect the Houses, Bank shall have no liability or obligation to
Borrower or any other party arising out of such inspection. No such inspection
nor any failure by Bank to make objections after any such inspection shall
constitute a representation by Bank that the Houses are in accordance with the
Plans or any other requirement or constitute a waiver of Bank's right thereafter
to insist that the Houses be constructed in accordance with the Plans or any
other requirement.
 
(e)  This assignment shall inure to the benefit of Bank and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any entity affiliated with Bank which
assumes Bank's rights and obligations under this Agreement.
 




 


 


--------------------------------------------------------------------------------




ADDENDUM 3
 
RELEASE PROVISIONS
 
(Terms used with initial capital letters in this Addendum 3 that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Deeds of Trust.)
 
1. Release Prices.
 
(a) Primary Collateral. The Partial Release Price for Primary Collateral shall
be as follows: The payment to Bank of a Partial Release Price equal to one
hundred percent (100%) of the Net Proceeds, which Net Proceeds shall in no event
be less than (i) eighty-five percent (85%) of the discounted appraised value
(hereinafter referred to as “Appraised Value”) of that portion of the Primary
Collateral other than Developed Lots which is being released and (ii) with
respect to that portion of the Primary Collateral consisting of Developed Lots,
one hundred percent (100%) of the discounted Appraised Value of that portion of
the Primary Collateral for each Developed Lot being released. See Addendum 3-1
attached hereto for the schedule of Appraised Value.
 
(b) Other Collateral. The Partial Release Price for Other Collateral shall be as
follows: The payment to Bank of a Partial Release Price equal to one hundred
percent (100%) of the Net Proceeds, which Net Proceeds shall in no event be less
than eighty-five percent (85%) of the assigned value (hereinafter referred to as
“Assigned Value”) established by Bank and Borrower for each of the Tracts of
Other Collateral, which value shall (i) be established based on values for
similar properties which have been appraised as part of the Primary Collateral,
and (ii) be determined on a per square foot basis. See Addendum 3-2 attached
hereto for the schedule of Assigned Value.
 
(c) MUD Reimbursables, Credit Banks, Etc.. The Partial Release Price for MUD
Reimburseables, Credit Banks, notes receivable, accounts receivable and
Partnership Distributions (as defined in Section 2.18 of Addendum 2 hereof)
shall be equal to one hundred percent (100%) of the Net Proceeds.
 
(d) Related Party Sales. The foregoing notwithstanding, the Partial Release
Price for Primary Collateral or Other Collateral for sale to a Related Party
shall be as follows: The payment of a Partial Release Price equal to one hundred
percent (100%) of all cash proceeds received by Borrower, which cash proceeds
shall in no event be less than the greater of (i) fifty percent (50%) of the
Appraised Value for Primary Collateral or fifty percent (50%) of the Assigned
Value for Other Collateral, as applicable, of the Primary Collateral or Other
Collateral being released; or (ii) fifty percent (50%) of the gross sales price
paid by the Related Party. The gross sales price (i.e., cash proceeds and all
other considerations) for the sale to the Related Party will not be less than
eighty-five percent (85%) of the applicable Appraised Value or Assigned Value.
 
(f) Bank Financed Projects. The foregoing notwithstanding, no release price will
be required for the release of either Primary Collateral or Other Collateral
from the lien of the Deeds of Trust in the event such Primary Collateral or
Other Collateral is the subject of additional project financing by Bank pursuant
to a separate loan between any Loan Party and Bank, and only so long as (i) in
connection with such loan, Bank has a priority lien and security interest in
such Primary Collateral or Other Collateral securing repayment of such loan
(subject only to Liens in favor of Bank), (ii) such Loan Party owns 100% of the
Primary Collateral or Other Collateral which is the subject of such separate
loan, and any and all equity in the project is funded solely by Borrower without
any third-parties having any ownership or equity interest therein, (iii) such
loan is cross-defaulted and cross collateralized with the Loan to the extent
required by Bank; and (iv) any ownership interest of Borrower in a Related Party
into which Primary Collateral or Other Collateral has been transferred will, if
required by Bank, be assigned to Bank as security for the Indebtedness, and
Borrower agrees to execute and deliver to Bank an Assignment of Partnership
Interest in such form and content as Bank may require. If the Land sought to be
released as provided above is Primary Collateral, then such Primary Collateral
shall be removed from the borrowing base (i.e., such Primary Collateral shall be
removed from the Borrowing Base Limitation calculations for purposes of
determining the Maximum Loan Amount allowed hereunder). Except as modified
hereby, all of the release provisions (including, without limitation, the
provisions requiring payment of a release price) as set forth in the Loan
Agreement will continue to apply with respect to any release of Primary
Collateral or Other Collateral.
 
(e) Calera Court Lots. As each Calera Court Lot is transferred into the Calera
Court Construction Loan, an amount equal to $58,597 for such Calera Court Lot
shall be deemed outstanding under the Calera Court Construction Loan for
purposes of calculating the amount advanced against the Calera Court Sublimit.
 
2. Release Conditions. Notwithstanding anything contained herein to the
contrary, the location and configuration of the tract or tracts, requested to be
released (herein called “Tract” or “Tracts”) shall be reasonably satisfactory to
Bank and no Partial Release shall result in any remaining Tract being without
access to a public street (which may be via a private drive or private street
providing perpetual means of access). Any and all Partial Releases shall be in
accordance with the following procedures:
 
(a) Borrowers' request for a Partial Release shall be given to Bank and
accompanied by (i) the legal description of the Tract or Tracts to be released,
together with a draft closing statement prepared for the proposed sale; (ii)
information necessary to process the request for Partial Release, including
whether the property to be released is Primary Collateral or Other Collateral
and whether it is being sold to a Related Party; (iii) any appraisal
reconciliation of value information as may be required by Bank, together with a
reimbursement of the cost of same, which cost shall not exceed $750.00; and (iv)
the name and address of the title company, if any, to whose attention the
Partial Release Instrument (as hereinafter defined) should be directed, numbers
that should be referenced (order number, loan number, etc.) and the date when
such Partial Release is to be made. Borrowers shall also specify the name and
address of the prospective purchaser and the intended use of the or Tract to be
released and shall supply such other documents and information concerning such
Partial Release as Bank may reasonably request.
 
(b) Within five (5) days after receipt of such request, and in accordance with
and pursuant to the terms and conditions of this Addendum 3 and the other
applicable provisions of this Agreement, Bank shall execute an instrument
effecting such Partial Release (“Partial Release Instrument”) and deliver same
to the title company so specified; provided that all costs and expenses of Bank
associated with such Partial Release (including, but not limited to, reasonable
legal fees) shall be paid by Borrowers. Borrowers shall also obtain all title
insurance endorsements reasonably required by Bank in connection with such
Partial Release.
 
(c) The execution and delivery of such Partial Release Instrument shall not
affect any of Borrowers' obligations under the Loan Documents, except that the
payment of the Partial Release Price must be actually received by Bank.
Regardless of the time such Partial Release is executed, delivered and recorded,
the payment made by Borrowers to Bank in respect to such Partial Release shall
be credited against the Indebtedness in accordance with the terms of this
Agreement only upon receipt by Bank of the Partial Release Price. The Partial
Release Instrument shall be delivered, in escrow, by Bank to the title company
so designated, to be held, released, delivered and recorded in accordance with
Bank’s escrow instructions, which shall require payment, in cash, of the Partial
Release Price to Bank prior to delivery and recordation of the Partial Release
Instrument.
 


--------------------------------------------------------------------------------




Addendum 3-1 (b) Revised December 31, 2004
Primary Collateral - Barton Creek
Schedule of Release Prices
Stratus Properties Inc.
                     
Inputs
Report for month ending:
                             
 
 
 
 
 
 
Actual
Tract Description1
Release Price Requirements2
 
Quantity
 
 
 
 
 
Rel. Pty
Ref #
Land Use
Projected
Gross Area
Appraised Value 4
Min. Net Proceeds Req'd
 
Released
Release Price Achieved
Net Proceeds
% of
Date
Transaction?
 
Type
Unit Density
(Acres)
Unit Price 3
Extended Amount 2
(50% for rel. pty.; 85% all others)
 
(Gross Acres)
Unit Price
Extended Amount
at Closing
Value
Released
(Yes/No)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BCN1
Retail - Sm
14,000 SF
2.6683
$ 87,600
$ 233,700
85%
$ 199,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCN1
Single Family
1 lot
1.3836
$ 13,600
$ 18,800
85%
$ 16,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCN16, Sect. E
Ind. Living
1 ea
27.8000
$ 81,800
$ 2,274,000
85%
$ 1,933,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCN16, Sect. E
Retail - Sm
27,800 SF
4.0360
$ 86,000
$ 347,100
85%
$ 295,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCN13, Sect. ABC
Ind. Living
1 ea
10.2000
$ 81,800
$ 834,400
85%
$ 709,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCN14, Sect. ABC 4
Single Family
47 lots
120.2450
$ 72,772
$ 3,420,300
85%
$ 2,907,000
 
18.0000
$ 196,120
$ 3,530,200
$ 3,165,571
92.6%
Note 5
No
Pod #9, Sect. ABC
Single Family
1 lot
82.8600
$ -
$ -
85%
$ -
 
82.8600
$ 21,120
$ 1,750,000
$ 1,647,804
#DIV/0!
29-Sep-04
No
BCN17, Sect. E
Retail - Sm
27,800 SF
4.0960
$ 87,600
$ 358,800
85%
$ 305,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS1, Sect. H - Calera Drive
Single Family
53 lots
70.0000
$ 13,600
$ 952,000
85%
$ 809,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS1, Sect. H
Single Family
74 lots
124.9190
$ 13,600
$ 1,698,900
 
 
 
 
 
 
 
 
 
 
BCS2, Sect. I
Single Family
125 lots
288.2000
$ 13,600
$ 3,919,500
85%
$ 3,332,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS2, Sect. I
Single Family
40 lots
79.4240
$ 13,600
$ 1,080,200
85%
$ 918,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS4, Sect. K
Single Family
54 lots
113.7450
$ 13,600
$ 1,546,900
85%
$ 1,315,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS5, Sect. L
Single Family
222 lots
164.1300
$ 13,600
$ 2,232,200
85%
$ 1,897,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS7, Sect. N
Retail - Lg
1,500,000 SF
317.3350
$ 12,900
$ 4,093,600
85%
$ 3,480,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS7, Sect. N
Multi-Family
1,860 units
300.0000
$ 28,300
$ 8,490,000
85%
$ 7,217,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS8, Sect. O
Single Family
237 lots
217.2250
$ 13,600
$ 2,954,300
85%
$ 2,511,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
Byram & Travis Cook Outparcels
Outparcels
3 ea
30.7850
$ 58,900
$ 1,813,200
85%
$ 1,541,000
 
0.0000
$ -
$ -
$ -
0.0%
 
 
BCS, N/A
Roadways
N/A
6.4400
$ -
$ -
85%
$ -
 
0.0000
$ -
$ -
$ -
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal:
1965.4919
Subtotal:
$ 36,267,900
 
 
 
 
 
 
 
   
 
 
 
Less Releases:
(82.8600)
Less improvemts BCN14-Wimb Ph 2:
(1,785,000)
 
 
 
 
 
 
 
   
 
 
 
Total:
1882.6319
Total:
$ 34,482,900
 
$ 29,384,000
 
100.8600
$ -
$ 5,280,200
$ 4,813,375
 
 
 
1. Source:p. 71, December 31, 2004 appraisal by Dugger, Canaday, Grafe, Inc.
($34.5M value)
                     
2. Dollar amount rounded to the nearest $500.
               
Summary by Land Use Type
     
3. Source:Summary Land Use Table on this sheet & Separate Release Price
Derivation Worksheet.
         
Land Use Type
Gross Area (Acres)
Value/Acre2
     
4. BCN14, Sect ABC, Wimberly Phase 2 appraised value is $13,600/acre plus
$1,785,000 for improvements.
       
Multi-Family
300.0000
28,300
     
5. Lots sold as follows:
                 
Independent Living
38.0000
81,800
     
December-04
6
   
 
   
Retail - Sm
10.8003
87,600
     
February-05
1
               
Retail - Lg
317.3350
12,900
     
April-05
5
               
Single Family
1,179.2716
13,600
     
May-05
2
               
 
 
 
     
July-05
3
               
Outparcels
30.7850
58,900
     
August-05
1
               
Roadways
6.440
-
       
18
               
Total/Average1:
1,882.6319
$ 18,300
                         
1 Average Value/Acre includes Open/Other acreage.
                                         





 


 


--------------------------------------------------------------------------------




EXHIBIT A
 
Primary Collateral - Legal Description
 




 


 


--------------------------------------------------------------------------------




EXHIBIT B
 
Other Collateral - Legal Description
 


None.
 


 


 


--------------------------------------------------------------------------------




EXHIBIT C
Form of Borrowing Base Certificate
 
Stratus Properties, Inc.
             
Date:
Borrowing Base Summary
           
As of 6/30/05
               
 
 
Appraised
 
Advance
 
 
   
Borrowing Base Assets
 
Value
 
Rate
 
Availability
   
 
         
 
   
Unimproved Land
 
$ 57,800,000
 
45%
 
$ 26,010,000
   
 
         
 
   
Discounted Value of MUD
         
 
   
Receivables
 
$ 21,119,000
 
45%
 
$ 9,503,550
   
 
         
 
   
Discounted Value of Credit
         
 
   
Bank Receivables
 
$ 6,521,000
 
45%
 
$ 2,934,450
   
 
         
 
   
Land Under Development
 
$ -
 
75%
 
$ -
   
 
         
 
   
Finished Lots
 
$ 18,066,000
 
75%
 
$ 13,549,500
   
TOTAL
 
$ 103,506,000
 
 
 
$ 51,997,500
   
Borrowing Base Detail
               
 
 
 
 
Date added
 
Land Acreage /
 
 
 
 
Value
 
to Borr. Base
 
# of Lots
 
Project Details
Unimproved Land Assets:
             
 
Circle C
 
$ 12,800,000
 
Jan of 2005
 
463.84
 
Planned XX lot development.
Barton Creek
 
$ 32,600,000
 
Jan of 2005
 
1,851.85
 
Planned XX lot development.
Lantana
 
$ 12,400,000
 
Jan of 2005
 
315.50
 
Planned XX lot development.
Subtotal
 
$ 57,800,000
     
2,631.19
 
 
 
             
 
MUD & Credit Bank A/R:
 
$ 27,640,000
 
Jan of 2005
 
N/A
 
Discounted at 6% over 6 years.
 
             
 
Land Under Development:
 
$ -
 
N/A
 
N/A
 
N/A
 
             
 
Finished Lots:
             
 
Mirador
 
$ 3,776,000
 
Jan of 2005
 
13
 
A 29 lot development. Absorption = x
Calera Court
 
$ 784,000
 
Jan of 2005
 
9
 
A 17 lot development. Absorption = x
Escala
 
$ 1,878,000
 
Jan of 2005
 
6
 
A 54 lot development. Absorption = x
Wimberly Phase II
 
$ 3,138,000
 
Jan of 2005
 
31
 
A 31 lot development. Absorption = x
Calera Drive
 
$ 8,490,000
 
Jan of 2005
 
53
 
A 53 lot development. Absorption = x
Subtotal
 
$ 18,066,000
     
112
 
 
 
 
 
 
 
 
 
 
 



 


--------------------------------------------------------------------------------




EXHIBIT D
 
MUD Reimbursables
 

1.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 3 and FM Properties Operating Co., executed to be effective
as of November 30, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 3
and FM Properties Operating Co., executed to be effective as of August 16, 1999.

 

2.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 4 and FM Properties Operating Co., executed to be effective
as of November 20, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 4
and FM Properties Operating Co., executed to be effective as of August 16, 1999.

 

3.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 5 and FM Properties Operating Co., executed to be effective
as of November 27, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 5and
FM Properties Operating Co., executed to be effective as of August 19, 1999.

 

4.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 6 and FM Properties Operating Co., executed to be effective
as of November 28, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 6
and FM Properties Operating Co., executed to be effective as of August 17, 1999.

 

5.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 7 and FM Properties Operating Co., executed to be effective
as of November 30, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 7
and FM Properties Operating Co., executed to be effective as of August 25, 1999.

 

6.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 8 and FM Properties Operating Co., executed to be effective
as of November 28, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 8
and FM Properties Operating Co., executed to be effective as of August 31, 1999.

 

7.  
That certain Utility Construction Agreement Between Travis County Municipal
Utility District No. 9 and FM Properties Operating Co., executed to be effective
as of November 29, 1995, as amended by that certain First Amendment to Utility
Construction Agreement Between Travis County Municipal Utility District No. 9
and FM Properties Operating Co., executed to be effective as of August 25, 1999.

 
 


--------------------------------------------------------------------------------




EXHIBIT E
 
Request for Advance
 
The undersigned hereby requests COMERICA BANK ("Bank") to make an Advance under
the Loan to the undersigned on _________________, in the amount of
________________________ Dollars ($_________) under the Loan Agreement dated as
of September 30, 2005, by and between the undersigned and Bank (the "Credit
Agreement").
 
The undersigned represent, warrant and certify that no Default or Event of
Default has occurred and is continuing under the Loan Agreement, and none will
exist upon the making of the Advance requested hereunder. The undersigned
further certify that upon making the Advance in the amount of the sum requested
hereunder, the aggregate principal amount outstanding under the Note will not
exceed the Maximum Loan Amount.
 
The undersigned hereby authorize Bank to disburse the proceeds of the Advance
being requested by this Request for Advance by crediting the Special Account of
the undersigned with Bank separately designated by the undersigned or as the
undersigned and Bank may otherwise agree.
 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Loan Agreement.
 
Dated this ___ day of ______________, __________.
 
STRATUS PROPERTIES INC.,
a Delaware corporation




By:      
John E. Baker, Senior Vice President


STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership



 
By:
STRS L.L.C., a Delaware limited liability company, General Partner




 
By:
Stratus Properties Inc., a Delaware corporation, its General Partner





By:     
John E. Baker,
Senior Vice President


CIRCLE C LAND, L.P.,
a Texas limited partnership



 
By:
Circle C GP, L.L.C., a Delaware limited liability company, General Partner




 
By
Stratus Properties Inc., a Delaware corporation, Sole Member



By:     
John E. Baker,
Senior Vice President


AUSTIN 290 PROPERTIES, INC.,
a Texas corporation




By:       
John E. Baker, Senior Vice President


CALERA COURT, L.P. a Texas limited partnership



 
By:
Calera Court Management, L.L.C., a Texas limited liability company, its general
partner




 
By:
Stratus Properties Operating Co., L.P., a Delaware limited partnership, its
Manager




 
By:
STRS L.L.C., a Delaware limited liability company, its general partner




 
By:
Stratus Properties Inc., a Delaware corporation, its Manager





By:     
                John E. Baker,
               Senior Vice President



 

--------------------------------------------------------------------------------




EXHIBIT F
 
Form of Compliance Certificate
 
This Compliance Certificate is executed and delivered to Comerica Bank ("Bank")
by Stratus Properties Inc., Stratus Properties Operating Co, L.P., Circle C
Land, L.P., and Austin 290 Properties, Inc. ("Borrower"), this _____ day of
______________, _____. All capitalized terms used but not defined herein, shall
have the meanings given to such terms in that certain Loan Agreement, dated as
of September 30, 2005, between Bank and Borrower (as renewed, extended, modified
and restated from time to time, the "Loan Agreement"). The undersigned hereby
certifies to Bank as follows:
 
(1) The undersigned are authorized to make and deliver this Certificate.
 
(2) The undersigned have reviewed the provisions of the Loan Agreement and
confirms that, as of the date hereof:
 
(a) the representations and warranties contained in Section 3 of the Loan
Agreement are true and correct in all material respects on and as of the date
hereof with the same force and effect as though made on and as of the date
hereof;
 
(b) no Default or Event of Default has occurred and is continuing or is
imminent, and to Borrower's best knowledge after diligent inquiry, Borrower has
complied with all of the terms, covenants and conditions set forth in the Loan
Agreement.
 
(c) The Tangible Net Worth of Borrower on a consolidated basis as of the
calendar quarter ended _____________ is __________________.
 
(d) The Debt-to-Tangible Net Worth Ratio of Borrower on a consolidated basis as
of the calendar quarter ended _____________ is __________________.
 
STRATUS PROPERTIES INC.,
a Delaware corporation




By:      
John E. Baker, Senior Vice President


STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership



 
By:
STRS L.L.C., a Delaware limited liability company, General Partner




 
By:
Stratus Properties Inc., a Delaware corporation, its General Partner





By:     
John E. Baker,
Senior Vice President


CIRCLE C LAND, L.P.,
a Texas limited partnership



 
By:
Circle C GP, L.L.C., a Delaware limited liability company, General Partner




 
By
Stratus Properties Inc., a Delaware corporation, Sole Member



By:     
John E. Baker,
Senior Vice President


AUSTIN 290 PROPERTIES, INC.,
a Texas corporation




By:       
John E. Baker, Senior Vice President



 

--------------------------------------------------------------------------------




SCHEDULE 3.5
 
Subsidiaries
 


 
See attached.
[graph1.jpg]
 
 
[graph2.jpg]


[graph3.jpg]




 


 

--------------------------------------------------------------------------------




SCHEDULE 3.10
 
Material Litigation
 


None.


 


 


--------------------------------------------------------------------------------




SCHEDULE 3.14
 
Employee Benefit Plans
 


 
None.
 


 


 


--------------------------------------------------------------------------------




SCHEDULE 3.16
Environmental Disclosures


 
None.
 


 


 


--------------------------------------------------------------------------------




SCHEDULE 3.19
Equity Ownership
[graph4.jpg]
 


 